Exhibit 10.1

Execution Version



$1,200,000,000


THREE-YEAR
CREDIT AGREEMENT


dated as of
April 29, 2009



H J. HEINZ COMPANY
and
H.J. HEINZ FINANCE COMPANY,
Borrowers

and

JPMORGAN CHASE BANK, N.A.
Administrative Agent

______________________________________________________________

J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and
Joint Bookrunners

BANK OF AMERICA, N.A.
Syndication Agent

BNP PARIBAS
HSBC BANK USA N.A.
INTESA SANPAOLO S.P.A.
PNC BANK, NATIONAL ASSOCIATION
BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
UBS LOAN FINANCE LLC
Documentation Agents

--------------------------------------------------------------------------------



Table of Contents

Page

Article 1 Definitions   Section 1.01   Definitions 1   Section 1.02 Accounting
Terms and Determinations 11   Section 1.03 Types of Borrowings 12   Article 2
The Credits   Section 2.01 Commitments to Lend 12   Section 2.02 Notice of
Committed Borrowing 13   Section 2.03 Competitive Bid Borrowings 13   Section
2.04 Notice to Banks; Funding of Loans 17   Section 2.05 Registry; Notes 18  
Section 2.06 Maturity of Loans 19   Section 2.07 Interest Rates 19   Section
2.08 Commitment Fee 22   Section 2.09 Optional Termination or Reduction of
Commitments 22   Section 2.10 Method of Electing Interest Rates 22   Section
2.11 Optional Prepayments 24   Section 2.12 General Provisions as to Payments 25
  Section 2.13 Funding Losses 26   Section 2.14 Computation of Interest and Fees
26   Section 2.15 Regulation D Compensation 26   Section 2.16 Determining Dollar
Amounts of Alternative Currency Loans; Related Mandatory Prepayments 27  
Section 2.17 Additional Reserve Costs 28   Section 2.18 Change of Control 28  
Article 3 Conditions   Section 3.01 Effectiveness 29   Section 3.02 Borrowings
30   Article 4 Representations And Warranties   Section 4.01 Corporate Existence
and Power 31   Section 4.02 Corporate and Governmental Authorization; No
Contravention 31

i

--------------------------------------------------------------------------------



Section 4.03   Binding Effect 31   Section 4.04 Financial Information 31  
Section 4.05 Litigation 32   Section 4.06 Disclosure 32   Section 4.07
Investment Company Act 32   Article 5 Covenants   Section 5.01 Information 32  
Section 5.02 Conduct of Business and Maintenance of Existence 34   Section 5.03
Insurance 34   Section 5.04 Inspection of Property; Books and Records;
Discussions 34   Section 5.05 Compliance with Laws 34   Section 5.06 Negative
Pledge 34   Section 5.07 Consolidations, Merger and Sales of Assets 37   Section
5.08 Leverage Ratio 37   Section 5.09 Use of Proceeds 38   Article 6 Defaults  
Section 6.01 Events of Default 38   Section 6.02 Notice of Default 40   Article
7 The Administrative Agent   Section 7.01 Appointment and Authorization 40  
Section 7.02 Administrative Agent and Affiliates 40   Section 7.03 Action by
Administrative Agent 40   Section 7.04 Consultation with Experts 40   Section
7.05 Liability of Administrative Agent 40   Section 7.06 Indemnification 41  
Section 7.07 Credit Decision 41   Section 7.08 Successor Administrative Agent 41
  Section 7.09 Administrative Agent's Fee 42   Section 7.10 Other Agents 42  
Article 8 Change in Circumstances   Section 8.01 Inability to Determine Interest
Rate 42   Section 8.02 Illegality 43   Section 8.03 Increased Cost and Reduced
Return 43   Section 8.04 Taxes 45

ii

--------------------------------------------------------------------------------



Section 8.05   Base Rate Loans Substituted for Affected Fixed Rate Loans 46  
Section 8.06 Addition, Termination or Substitution of Banks 47   Section 8.07
Defaulting Banks 48   Article 9 Miscellaneous   Section 9.01 Notices 49  
Section 9.02 No Waivers 50   Section 9.03 Expenses; Indemnification 50   Section
9.04 Sharing 51   Section 9.05 Amendments and Waivers 51   Section 9.06
Successors and Assigns 52   Section 9.07 Collateral 53   Section 9.08 Governing
Law 53   Section 9.09 Counterparts; Integration 53   Section 9.10 Judgment
Currency 54   Section 9.11 USA Patriot Act 54   Section 9.12 Joint and Several
Obligations 54

Pricing Schedule Commitment Schedule   Exhibit A - Note Exhibit B - Competitive
Bid Quote Request

Exhibit C

-

Invitation for Competitive Bid Quotes

Exhibit D

-

Competitive Bid Quote

Exhibit E

-

Opinion of Counsel for the Company

Exhibit F

-

Opinion of Special Counsel for the Company

Exhibit G

-

Assignment and Assumption Agreement

Exhibit H

-

Mandatory Costs Rate

iii

--------------------------------------------------------------------------------



THREE-YEAR CREDIT AGREEMENT

THREE-YEAR CREDIT AGREEMENT dated as of April 29, 2009 (the “Agreement”) among
H.J. HEINZ COMPANY, H.J. HEINZ FINANCE COMPANY, the BANKS listed on the
signature pages hereof and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, the Company, Heinz Finance, the banks parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent, entered into an Amended and Restated
Five-Year Credit Agreement, dated as of August 4, 2004 (the “Existing
Agreement”);

WHEREAS, the Existing Agreement and the commitments thereunder shall terminate
on August 4, 2009 and the parties hereto desire to refinance or replace the
commitments thereunder in accordance with the terms and conditions of this
Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

Section 1.01       Definitions.  The following terms, as used herein, have the
following meanings:

“364-Day Agreement” means the Credit Agreement, dated as of April 29, 2009,
among the Company, Heinz Finance, the bank parties thereto and JPMorgan Chase
Bank, N.A., as administrative agent.

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Administrative Agent for the Banks hereunder, and its successors in such
capacity.

“Affiliate” means, with reference to any Bank, the Parent of such Bank and any
majority-owned subsidiary of such Bank or its Parent.

“Agents” means the Administrative Agent, the Documentation Agents and the
Syndication Agent.

1

--------------------------------------------------------------------------------



“Alternative Currency” means Euro or Sterling; provided that any other currency
(except Dollars) shall also be an Alternative Currency if (i) the Company
requests, by notice to the Administrative Agent, that such currency be included
as an additional Alternative Currency for purposes of this Agreement, (ii) such
currency is freely transferable and is freely convertible into Dollars in the
London foreign exchange market, (iii) deposits in such currency are customarily
offered to banks in the London interbank market and (iv) every Bank, by notice
to the Administrative Agent, approves the inclusion of such currency as an
additional Alternative Currency for purposes hereof.  The Banks’ approval of any
such additional Alternative Currency may be limited to a specified maximum
Dollar Amount or a specified period of time or both.

“Alternative Currency Loan” means a Committed Loan that is made in an
Alternative Currency pursuant to the applicable Notice of Committed Borrowing.

“Alternative Currency Sublimit” means a Dollar Amount equal to $500,000,000.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (iii) in the case of
its Competitive Bid Loans, its Competitive Bid Lending Office.

 “Assignee” has the meaning set forth in Section 9.06(c).

“Bank” means each bank listed on the signature pages hereof, each Person which
becomes a Bank pursuant to Section 8.06 or 9.06(c), and their respective
successors.

“Base Rate” means for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of ½ of 1% plus the Federal Funds Rate for
such day and (iii) the London Interbank Offered Rate for a Euro-Dollar Loan with
a one month Interest Period on such day, or if such day is not a Euro-Dollar
Business Day, the immediately preceding Euro-Dollar Business Day, plus 1.0%.

“Base Rate Loan” means (i) a Committed Loan which bears interest at the Base
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or the provisions of Article 8 or (ii) an overdue amount
which was a Base Rate Loan immediately before it became overdue.

“Borrowers” means the Company and Heinz Finance and “Borrower” means either of
them, as the context may require.

2

--------------------------------------------------------------------------------



“Borrowing” has the meaning set forth in Section1.03.

“Commitment” means (i) with respect to each Bank listed on the Commitment
Schedule, the amount set forth opposite such Bank’s name on the Commitment
Schedule, (ii) with respect to each additional bank which becomes a Bank
pursuant to Section 8.06, the amount of the Commitment thereby assumed by it or
(iii) with respect to any Assignee, the amount of the transferor Bank’s
Commitment assigned to such Assignee pursuant to Section 9.06, in each case as
such amount may be reduced from time to time pursuant to Section 2.09 or Section
8.06, increased from time to time pursuant to Section 8.06 or changed as a
result of an assignment pursuant to Section 9.06Section 9.06.

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Committed Loan” means a loan made by a Bank pursuant to Section 2.01; provided
that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Committed Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

“Company” means H.J. Heinz Company, a Pennsylvania corporation, and its
successors.

“Company’s 2008 Form 10-K” means the Company’s Annual Report on Form 10-K for
the fiscal year ended April 30, 2008, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended.

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).

“Competitive Bid Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

“Competitive Bid Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Bank may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Bank
shall be deemed to refer to either or both of such offices, as the context may
require.

3

--------------------------------------------------------------------------------



“Competitive Bid LIBOR Loan” means a loan made or to be made by a Bank pursuant
to a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 8.01).

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d).

“Competitive Bid Quote” means an offer by a Bank to make a Competitive Bid Loan
in accordance withSection 2.03 Section 2.03.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated April 6, 2009 relating to the Borrowers and this Agreement and
the 364-Day Agreement.

“Consolidated EBITDA” for any period means Consolidated Net Income of the
Company and its Subsidiaries for such period, excluding, to the extent included
in determining such Consolidated Net Income, extraordinary items, non-cash
restructuring charges (excluding any accrual of or a reserve for cash payments
to be made in any future period, to the extent of such cash payments), losses
from asset impairments, gains or losses resulting from the sale of assets not in
the ordinary course of business, currency translation gains and losses related
to currency remeasurements of indebtedness and unrealized gains or losses
resulting from application of FAS No. 133, plus, without duplication and to the
extent deducted in determining such Consolidated Net Income, the sum of: (i) net
interest expense for such period; (ii) income tax expense for such period; and
(iii) depreciation and amortization for such period, all determined on a
consolidated basis for each such item in accordance with generally accepted
accounting principles.

“Consolidated Net Assets” means total assets after deducting therefrom all
current liabilities as set forth on the most recent balance sheet of the Company
and its Subsidiaries and computed in accordance with generally accepted
accounting principles.

“Consolidated Net Income” for any period means the consolidated net income (or
loss) of the Company and its Subsidiaries for such period, determined on a
consolidated basis in accordance with generally accepted accounting principles;
provided that there shall be excluded the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Company or is merged
into or consolidated with the Company.

4

--------------------------------------------------------------------------------



“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Debt of the Company and its Subsidiaries at such date and any other
liabilities accounted for as “debt”, determined on a consolidated basis in
accordance with generally accepted accounting principles, except that
Consolidated Total Debt shall not reflect any increase or decrease to Debt or
other such liability in accordance with FAS No. 133.

“Debt” has the meaning set forth in Section 5.06.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Bank” means any Bank, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date required to be funded by it hereunder, (b) notified the Company or
Heinz Finance or the Administrative Agent that it does not intend to comply with
its obligations under this Agreement, (c) failed, within three Domestic Business
Days after request by the Administrative Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans or (d) otherwise failed to pay over to the Administrative Agent or any
other Bank any other amount required to be paid by it hereunder within three
Domestic Business Days of the date when due, in each case under paragraphs (a)
through (d), unless the subject of a good faith dispute.

“Documentation Agent” means each of BNP Paribas, HSBC Bank USA N.A., Intesa
Sanpaolo S.p.A., PNC Bank, National Association, Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch and UBS Loan Finance LLC, in its capacity as a
documentation agent in connection with the credit facility provided under this
Agreement.

“Dollar Amount” means, at any time:

(i)                          with respect to any Dollar-Denominated Loan, the
principal amount thereof then outstanding; and

(ii)                         with respect to any Alternative Currency Loan, the
principal amount thereof then outstanding in the relevant Alternative Currency,
converted to Dollars at the Spot Rate most recently used by the Administrative
Agent to determine or redetermine the Dollar Amount of such Loan pursuant to
Section 2.16(a).

“Dollar-Denominated Loan” means a Loan that is made in Dollars pursuant to the
applicable Notice of Borrowing.

5

--------------------------------------------------------------------------------



“Dollars” and the sign “$” mean lawful currency of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“Euro” means the single currency of the Participating Member States.

“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Alternative Currency Borrowing or Alternative
Currency Loan, in which case such day shall only be a Euro-Currency Business Day
if commercial banks are open for international business (including dealings in
deposits in such Alternative Currency) in both London and the place designated
by the Administrative Agent for funds to be paid or made available in such
Alternative Currency.

“Euro-Currency Loan” means either a Euro-Dollar Loan or an Alternative Currency
Loan.

“Euro-Currency Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Company and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Bank
shall be deemed to refer to any or all of such offices, as the context may
require.

 “Euro-Currency Rate” means a rate of interest determined pursuant to Section
2.07(b) on the basis of a London Interbank Offered Rate.

6

--------------------------------------------------------------------------------



“Euro-Currency Reserve Percentage” has the meaning set forth in Section 2.15.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

“Euro-Dollar Loan” means (i) a Dollar-Denominated Committed Loan which bears
interest at a Euro-Currency Rate pursuant to the applicable Notice of Committed
Borrowing or Notice of Interest Rate Election or (ii) an overdue amount which
was a Euro-Dollar Loan immediately before it became overdue.

“Event of Default” has the meaning set forth in Section 6.01.

“Existing Agreement” has the meaning set forth in the Recitals.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent.

“Financing Documents” means this Agreement and the Notes.

“Fixed Rate Loans” means Euro-Currency Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01) or any combination of the foregoing.

“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time or (ii) all Committed
Loans which are Fixed Rate Loans of the same type having the same Interest
Period at such time; provided that, if a Committed Loan of any particular Bank
is converted to or made as a Base Rate Loan pursuant to Section 8.02 or 8.05
such Loan shall be included in the same Group or Groups of Loans from time to
time as it would have been in if it had not been so converted or made.

“Heinz Finance” means H.J. Heinz Finance Company, a Delaware corporation, and
its successors.

7

--------------------------------------------------------------------------------



“Indemnitee” has the meaning set forth in Section 9.03(b).

“Interest Period” means: (1) with respect to each Euro-Currency Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, or such other
period as agreed between the applicable Borrower and the Banks, as the relevant
Borrower may elect in the applicable notice; provided that:

(a)                          any Interest Period which would otherwise end on a
day which is not a Euro-Currency Business Day shall, subject to clause (c)
below, be extended to the next succeeding Euro-Currency Business Day unless such
Euro-Currency Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Euro-Currency Business Day;

(b)                          any Interest Period which begins on the last
Euro-Currency Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) below, end on the last
Euro-Currency Business Day of a calendar month; and

(c)                          any Interest Period which would otherwise end after
the Termination Date shall end on the Termination Date.

(2)       with respect to each Competitive Bid LIBOR Loan, the period commencing
on the date of borrowing specified in the applicable Notice of Borrowing and
ending such whole number of months thereafter as the relevant Borrower may elect
in accordance with Section 2.03; provided that:

(a)                          any Interest Period which would otherwise end on a
day which is not a Euro-Dollar Business Day shall be extended to the next
succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day falls
in another calendar month, in which case such Interest Period shall, subject to
clause (c) below, end on the next preceding Euro-Dollar Business Day;

(b)                          any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Euro-Dollar Business
Day of a calendar month; and

(c)                          any Interest Period which would otherwise end after
the Termination Date shall end on the Termination Date.

8

--------------------------------------------------------------------------------



(3)       with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the relevant Borrower may elect in accordance with Section 2.03; provided
that:

(d)                          any Interest Period which would otherwise end on a
day which is not a Euro-Dollar Business Day shall, subject to clause (b) below,
be extended to the next succeeding Euro-Dollar Business Day; and

(e)                          any Interest Period which would otherwise end after
the Termination Date shall end on the Termination Date.

“Leverage Ratio” means, at any date of determination, the ratio of (i)
Consolidated Total Debt determined as of such date of determination to (ii)
Consolidated EBITDA determined for the period of four consecutive fiscal
quarters ended on or most recently prior to the date of such determination.

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

“Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or any combination of the foregoing.

“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).

“London Office” means the office of the Administrative Agent identified on the
signature pages hereof as its London office, or such other office of the
Administrative Agent as it may specify for such purpose by notice to the other
parties hereto.

“Material Debt” means Debt (other than the Loans) of the Company or a Material
Subsidiary, arising in one or more related or unrelated transactions, in an
aggregate principal amount exceeding $100,000,000.

“Material Subsidiary” means Heinz Finance or any other Subsidiary having
consolidated assets equal to 10% or more of the “Total Assets” shown on the
Company’s consolidated balance sheet as of the end of its most recently
completed fiscal year.

“Mortgage” means a mortgage, pledge or lien.

9

--------------------------------------------------------------------------------



“New York Office” means the office of the Administrative Agent identified on the
signature pages hereof as its New York office, or such other office of the
Administrative Agent as it may specify for such purpose by notice to the other
parties hereto.

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans,
and “Note” means any one of such promissory notes (if any) issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in Section
2.03(f)).

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.

“Obligations” has the meaning set forth in Section 9.12.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.06(b).

“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A.  in New York City from time to time as its Prime Rate.

“Quarterly Date” means the last Euro-Dollar Business Day of each February, May,
August, and November.

“Reference Banks” means the principal London offices of JPMorgan Chase Bank,
N.A. and Bank of America, N.A., and “Reference Bank” means any one of such
Reference Banks.

10

--------------------------------------------------------------------------------



“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Required Banks” means at any time Banks having more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding more than 50% of the aggregate unpaid principal amount of the Loans.

“Screen” has the meaning set forth in Section 2.07.

“Spot Rate” means, for any Alternative Currency on any day, the average of the
Administrative Agent’s spot buying and selling rates for the exchange of such
Alternative Currency and Dollars as of approximately 11:00 A.M. (London time) on
such day.

“Sterling” means the lawful currency of the United Kingdom.

“Sterling Loan” means a Committed Loan that is made in Sterling pursuant to the
applicable Notice of Committed Borrowing.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
of determination owned, directly or indirectly, by the Company and/or one or
more other Subsidiaries.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent in connection with the credit facility provided under this Agreement.

“Termination Date” means April 29, 2012 (or if such date is not a Euro-Dollar
Business Day, the next preceding Euro-Dollar Business Day).

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

Section 1.02       Accounting Terms and Determinations.  Unless otherwise
specified herein, all terms of an accounting or financial nature shall be
construed, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Company’s public accountants) with the most recent audited consolidated
financial statements of the Company and its Subsidiaries delivered to the
Banks.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of the Borrowers or any
Subsidiary at “fair value”, as defined therein.

11

--------------------------------------------------------------------------------



Section 1.03       Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the same Borrower
pursuant to Article 2 on the same date, all of which Loans are of the same type
(subject to Article 8) and, except in the case of Base Rate Loans, have the same
Interest Period or initial Interest Period.  Borrowings are classified for
purposes of this Agreement either by reference to the pricing of Loans
comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro-Dollar Loans) or by reference to the provisions of Article 2
under which participation therein is determined (i.e., a “Committed Borrowing”
is a Borrowing under Section 2.01 in which all Banks participate in proportion
to their Commitments, while a “Competitive Bid Borrowing” is a Borrowing under
Section 2.03 in which the Bank participants are determined on the basis of their
bids in accordance therewith).

ARTICLE 2
THE CREDITS

Section 2.01       Commitments to Lend.  From time to time prior to the
Termination Date, each Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make Loans (which may be denominated in Dollars or
any Alternative Currency as the Borrower elects pursuant to Section 2.02) to the
Borrowers pursuant to this Section from time to time in amounts such that
(i) the aggregate principal amount of Committed Loans by such Bank at any one
time outstanding shall not exceed the amount of its Commitment and (ii) the
aggregate Dollar Amount of Alternative Currency Loans shall not exceed the
Alternative Currency Sublimit.  Each Borrowing under this Section shall be in an
aggregate principal Dollar Amount of $25,000,000 or any larger multiple of
$5,000,000 (except that any such Borrowing may be in the aggregate Dollar Amount
available in accordance with Section 3.02(b)) and shall be made from the several
Banks ratably in proportion to their respective Commitments.  Within the
foregoing limits, the Borrowers may borrow under this Section, prepay Loans to
the extent permitted by Section 2.11 and reborrow at any time prior to the
Termination Date under this Section.  The Commitments shall terminate at the
close of business on the Termination Date.

12

--------------------------------------------------------------------------------



Section 2.02       Notice of Committed Borrowing.  The relevant Borrower shall
give the Administrative Agent notice (a “Notice of Committed Borrowing”) (1) at
its New York Office not later than 10:30 A.M. (New York City time) on (y) the
date of each Borrowing of a Base Rate Loan and (z) the third Euro-Dollar
Business Day before each Euro-Dollar Borrowing and (2) at its London Office not
later than 11:00 A.M. (London time), with a copy sent to its New York Office, on
the third Euro-Currency Business Day before each Borrowing of Alternative
Currency Loans, specifying:

(a)                          the date of such Borrowing, which shall be a
Domestic Business Day in the case of a Domestic Borrowing or a Euro-Currency
Business Day in the case of a Euro-Currency Borrowing,

(b)                          the currency and aggregate amount in such currency
of such Borrowing,

(c)                          whether the Loans comprising such Borrowing are to
bear interest initially at the Base Rate or at a Euro-Currency Rate, and

(d)                          in the case of a Borrowing of a Fixed Rate Loan,
the duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period.

Section 2.03       Competitive Bid Borrowings.

(a)                The Competitive Bid Option.  In addition to Committed Loans
pursuant to Section 2.01, a Borrower may, as set forth in this Section, request
the Banks from time to time prior to the Termination Date to make offers to make
Competitive Bid Loans to such Borrower.  The Banks may, but shall have no
obligation to, make such offers and the relevant Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

(b)                Competitive Bid Quote Request.  When a Borrower wishes to
request offers to make Competitive Bid Loans under this Section, it shall
transmit to the Administrative Agent by telex or facsimile transmission or
electronic mail a Competitive Bid Quote Request substantially in the form of
Exhibit B hereto so as to be received no later than (x) 9:00 A.M. (New York City
time) on the third Euro-Dollar Business Day prior to the date of Borrowing
proposed therein, in the case of a LIBOR Auction or (y) 10:30 A.M. (New York
City time) on the Domestic Business Day next preceding the date of Borrowing
proposed therein, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the relevant Borrower and the Administrative Agent
shall have mutually agreed and shall have notified to the Banks not later than
the date of the Competitive Bid Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective) specifying:

13

--------------------------------------------------------------------------------



(i)                          the proposed date of Borrowing, which shall be a
Euro-Dollar Business Day in the case of a LIBOR Auction or a Domestic Business
Day in the case of an Absolute Rate Auction,

(ii)                         the aggregate amount of such Borrowing, which shall
be $25,000,000 or a larger multiple of $5,000,000,

(iii)                        the duration of the Interest Period applicable
thereto, subject to the provisions of the definition of Interest Period, and

(iv)                         whether the Competitive Bid Quotes requested are to
set forth a Competitive Bid Margin or a Competitive Bid Absolute Rate.

A Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  

(c)                Invitation for Competitive Bid Quotes.  Promptly upon receipt
of a Competitive Bid Quote Request, the Administrative Agent shall send to the
Banks by telex or facsimile transmission or electronic mail an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit C hereto, which
shall constitute an invitation by the relevant Borrower to each Bank to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section.

(d)                Submission and Contents of Competitive Bid
Quotes.   (i)  Each Bank may submit a Competitive Bid Quote containing an offer
or offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes.  Each Competitive Bid Quote must comply with the
requirements of this subsection (d) and must be submitted to the Administrative
Agent by telex or facsimile transmission or electronic mail at its offices
specified in or pursuant to Section 9.01 not later than (x) 12:30 P.M. (New York
City time) on the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) 9:30 A.M. (New York City time)
on the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the relevant Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Competitive Bid Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Competitive Bid Quotes submitted by the Administrative
Agent (or any affiliate of the Administrative Agent) in the capacity of a Bank
may be submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the relevant Borrower of the terms of the offer or offers
contained therein not later than (x) one hour prior to the deadline for the
other Banks, in the case of a LIBOR Auction or (y) 15 minutes prior to the
deadline for the other Banks, in the case of an Absolute Rate Auction.  Subject
to Articles 3 and 6, any Competitive Bid Quote so made shall be irrevocable
except with the written consent of the Administrative Agent given on the
instructions of the relevant Borrower.

14

--------------------------------------------------------------------------------



(ii)                         Each Competitive Bid Quote shall be in
substantially the form of Exhibit D hereto and shall in any case specify:

(A)                                    the proposed date of Borrowing,

(B)                                    the principal amount of the Competitive
Bid Loan for which each such offer is being made, which principal amount (w) may
be greater than or less than the Commitment of the quoting Bank, (x) must be
$5,000,000 or a larger multiple of $1,000,000, (y) may not exceed the principal
amount of Competitive Bid Loans for which offers were requested and (z) may be
subject to an aggregate limitation as to the principal amount of Competitive Bid
Loans for which offers being made by such quoting Bank may be accepted,

(C)                                    in the case of a LIBOR Auction, the
margin above or below the applicable London Interbank Offered Rate (the
“Competitive Bid Margin”) offered for each such Competitive Bid Loan, expressed
as a percentage (specified to the nearest 1/10,000th of 1%) to be added to or
subtracted from such base rate,

(D)                                    in the case of an Absolute Rate Auction,
the rate of interest per annum (specified to the nearest 1/10,000th of 1%) (the
“Competitive Bid Absolute Rate”) offered for each such Competitive Bid Loan, and

(E)                                    the identity of the quoting Bank.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(iii)                        Any Competitive Bid Quote shall be disregarded if
it:

(A)                                    is not substantially in conformity with
Exhibit D hereto or does not specify all of the information required by
subsection (d)(ii);

(B)                                    contains qualifying, conditional or
similar language;

(C)                                    proposes terms other than or in addition
to those set forth in the applicable Invitation for Competitive Bid Quotes; or

(D)                                    arrives after the time set forth in
subsection (d)(i).

15

--------------------------------------------------------------------------------



(e)                Notice to Borrower.  The Administrative Agent shall promptly,
and in any event not less than 30 minutes before the relevant Borrower would be
required to give notice pursuant to subsection (f), notify such Borrower of the
terms (x) of any Competitive Bid Quote submitted by a Bank that is in accordance
with subsection (d) and (y) of any Competitive Bid Quote that amends, modifies
or is otherwise inconsistent with a previous Competitive Bid Quote submitted by
such Bank with respect to the same Competitive Bid Quote Request.  Any such
subsequent Competitive Bid Quote shall be disregarded by the Administrative
Agent unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote.  The
Administrative Agent’s notice to such Borrower shall specify (A) the aggregate
principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in the related Competitive Bid Quote Request,
(B) the respective principal amounts and Competitive Bid Margins or Competitive
Bid Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Competitive Bid Loans for which
offers in any single Competitive Bid Quote may be accepted.

(f)                Acceptance and Notice by Borrower.  Not later than (x) 1:30
P.M. (New York City time) on the third Euro-Dollar Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) 10:30 A.M.
(New York City time) on the proposed date of Borrowing, in the case of an
Absolute Rate Auction (or, in either case, such other time or date as the
relevant Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), such Borrower shall notify the Administrative
Agent of its acceptance or non-acceptance of the offers so notified to it
pursuant to subsection (e).  In the case of acceptance, such notice (a “Notice
of Competitive Bid Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted.  Such Borrower may accept any
Competitive Bid Quote in whole or in part; provided that:

(i)                          the aggregate principal amount of each Competitive
Bid Borrowing may not exceed the applicable amount set forth in the related
Competitive Bid Quote Request,

(ii)                         the principal amount of each Competitive Bid
Borrowing must be $25,000,000 or a larger multiple of $5,000,000,

16

--------------------------------------------------------------------------------



(iii)                        acceptance of offers may only be made on the basis
of ascending Competitive Bid Margins or Competitive Bid Absolute Rates, as the
case may be, and

(iv)                         such Borrower may not accept any offer that is
described in subsection (d)(iii) or that otherwise fails to comply with the
requirements of this Agreement.

(g)                Allocation by Administrative Agent.  If offers are made by
two or more Banks with the same Competitive Bid Margins or Competitive Bid
Absolute Rates, as the case may be, for a greater aggregate principal amount
than the amount in respect of which such offers are accepted for the related
Interest Period, the principal amount of Competitive Bid Loans in respect of
which such offers are accepted shall be allocated by the Administrative Agent
among such Banks as nearly as possible (in multiples of $1,000,000, as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers.  Determinations by the Administrative Agent of
the amounts of Competitive Bid Loans shall be conclusive in the absence of
manifest error.

Section 2.04       Notice to Banks; Funding of Loans.  

(a)                Upon receipt of a Notice of Borrowing, the Administrative
Agent shall promptly notify each Bank of the contents thereof and of such Bank’s
share (if any) of such Borrowing and such Notice of Borrowing shall not
thereafter be revocable by the relevant Borrower.

(b)                Each Bank participating therein shall make available its
share of such Borrowing:

(i)                          if such Borrowing is to be made in Dollars, not
later than 12:00 Noon (New York City time) on the date of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its office specified in or pursuant to Section 9.01; or

(ii)                         if such Borrowing is to be made in an Alternative
Currency, in such Alternative Currency (in such funds as may then be customary
for the settlement of international transactions in such Alternative Currency)
to the account of the Administrative Agent at such time and place as shall have
been notified by the Administrative Agent to the Company and the Banks.

Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
make the funds so received from the Banks available to the relevant Borrower at
the Administrative Agent’s aforesaid address.

17

--------------------------------------------------------------------------------



(c)                Unless the Administrative Agent shall have received notice
from a Bank (x) not later than 12:00 Noon (New York City time) on the date of a
Borrowing, in the case of Base Rate Loans and (y) at least one Domestic Business
Day prior to the date of a Borrowing, in the case of any other Loans, that such
Bank will not make available to the Administrative Agent such Bank’s share of
such Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.04 and the Administrative Agent
may, in reliance upon such assumption, make available to the relevant Borrower
on such date a corresponding amount.  If and to the extent that such Bank shall
not have so made such share available to the Administrative Agent, such Bank and
the relevant Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent, at the Federal Funds
Rate (if such Borrowing is in Dollars) or the applicable London Interbank
Offered Rate (if such Borrowing is in an Alternative Currency).  If such Bank
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Bank’s Loan included in such Borrowing for
purposes of this Agreement.

Section 2.05       Registry; Notes.  (a)  The Administrative Agent shall
maintain a register (the “Register”) on which it will record the Commitment of
each Bank, each Loan made by such Bank and each repayment of any Loan made by
such Bank.  Any such recordation by the Administrative Agent on the Register
shall be prima facie evidence of the facts so recorded.  Failure to make any
such recordation, or any error in such recordation, shall not affect the
obligations of either Borrower hereunder.

(b)                Each Borrower hereby agrees that, promptly upon the request
of any Bank at any time, the relevant Borrower shall deliver to such Bank a duly
executed Note, in substantially the form of Exhibit A hereto, payable to the
order of such Bank and representing the obligation of such Borrower to pay the
unpaid principal amount of the Loans made to such Borrower by such Bank, with
interest as provided herein on the unpaid principal amount from time to time
outstanding.

(c)                Each Bank shall record the date, currency, amount and
maturity of each Loan made by it and the date and amount of each payment of
principal made by the relevant Borrower with respect thereto, and each Bank
receiving a Note pursuant to this Section, if such Bank so elects in connection
with any transfer or enforcement of its Note, may endorse on the schedule
forming a part thereof appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding; provided that the
failure of such Bank to make any such recordation or endorsement or any error in
such recordation or endorsement shall not affect the obligations of the relevant
Borrower hereunder or under the Notes.  Such Bank is hereby irrevocably
authorized by each Borrower so to endorse its Note and to attach to and make a
part of its Note a continuation of any such schedule as and when required.

18

--------------------------------------------------------------------------------



Section 2.06       Maturity of Loans.  (a)  The Committed Loans shall mature,
and the principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Termination Date.

(b)                Each Competitive Bid Loan included in any Competitive Bid
Borrowing shall mature, and the principal amount thereof shall be due and
payable, together with accrued interest thereon, on the last day of the Interest
Period applicable to such Borrowing.

Section 2.07       Interest Rates.  (b)  Each Base Rate Loan shall bear interest
on the outstanding principal amount thereof, for each day from the date such
Loan is made until it becomes due, at a rate per annum equal to the Applicable
Margin for Base Rate Loans for such day plus the Base Rate for such day.  Such
interest shall be payable quarterly in arrears on each Quarterly Date and, with
respect to the principal amount of any Base Rate Loan converted to a Euro-Dollar
Loan, on each date a Base Rate Loan is so converted.  Any overdue principal of
or interest on any Base Rate Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 1% plus the rate
otherwise applicable to Base Rate Loans for such day. Any overdue commitment
fees payable pursuant to Section 2.08 shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of 1% plus the rate
otherwise applicable to Base Rate Loans for such day.

(b)                Each Euro-Currency Loan shall bear interest on the
outstanding principal amount thereof, for each day during each Interest Period
applicable thereto, at a rate per annum equal to the sum of the Applicable
Margin for Euro-Currency Loans as applicable to such Euro-Currency Loan for such
day plus the London Interbank Offered Rate applicable to such Interest
Period.  Such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day thereof.

The “Applicable Margin” means (i) for a Euro-Currency Loan, a rate per annum
equal to the Credit Default Swap Spread at the applicable date of determination
and (ii) for a Base Rate Loan, the Applicable Margin for Euro-Currency Loans
less 1% per annum, but not less than 0%; provided, that the Applicable Margin
for Euro-Currency Loans, including as used to determine the Applicable Margin
for Base Rate Loans, shall be subject to a floor (the “Rate Floor”) and a
ceiling (the “Rate Ceiling”) as provided in the Pricing Schedule.

19

--------------------------------------------------------------------------------



The “Credit Default Swap Spread” means at any determination date the credit
default swap mid-rate spread applicable to senior debt of the Company with a
maturity of the Termination Date, as of the close of business on the Domestic
Business Day immediately preceding such determination date, as interpolated and
reported by Markit Group Limited (or its successor or, if such source is not
then publishing such rate, an appropriate page providing such information on
Bloomberg or other source agreed by the Borrowers and the Administrative
Agent).  The Credit Default Swap Spread is determined (i) in the case of Base
Rate Loans, on the Effective Date and thereafter on the first Domestic Business
Day of each calendar quarter, and (ii) in the case of any Euro-Currency Loan,
(A) on the second Euro-Currency Business Day before the commencement of the
Interest Period applicable to such Loan and (B) in the case of an Interest
Period of more than three months duration, the date that is the last Domestic
Business Day of each successive three-month period during such Interest Period.

If at any time the Credit Default Swap Spread is unavailable, the Borrowers and
the Banks shall negotiate in good faith (for a period of up to thirty days after
the Credit Default Swap Spread becomes unavailable (such thirty-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Applicable Margin for Euro-Currency Loans.  The Applicable Margin for
Euro-Currency Loans at any date of determination thereof which falls during the
Negotiation Period shall be based upon the then most recently available quote of
the Credit Default Swap Spread (subject in any event to the Rate Ceiling and the
Rate Floor).  If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Margin for Euro-Currency Loans at any date of
determination subsequent to the end of the Negotiation Period shall be a rate
per annum equal to the applicable Rate Ceiling.

The “London Interbank Offered Rate” applicable to any Euro-Currency Loan for any
Interest Period means the rate appearing on the Screen at approximately
11:00 A.M., London time, two Euro-Currency Business Days before the first day of
such Interest Period as the rate for deposits in Dollars or the relevant
Alternative Currency with a maturity comparable to such Interest Period.  If no
rate appears on the Screen for the necessary currency and period, then the
“London Interbank Offered Rate” with respect to such Euro-Currency Loan for such
Interest Period shall be the rate at which deposits of that amount and currency
with a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 A.M., London time, two
Euro-Currency Business Days before the first day of such Interest Period.

20

--------------------------------------------------------------------------------



The “Screen” means (i) with respect to Dollar-Denominated Loans, Reuters Screen
LIBOR01 Page and (ii) with respect to Alternative Currency Loans, the
appropriate Reuters Screen page selected by the Administrative Agent that
displays rates for inter-bank deposits in the appropriate Alternative
Currency.  The Administrative Agent may nominate an alternative source of screen
rates if these pages are replaced by others which display rates for inter-bank
deposits offered by leading banks in London.

(c)                Any overdue principal of or interest on any Euro-Currency
Loan shall bear interest, payable on demand, for each day from and including the
date payment thereof was due to but excluding the date of actual payment, at a
rate per annum equal to the sum of 1% plus the higher of (i) the Applicable
Margin for Euro-Currency Loans for such day plus the quotient obtained (rounded
upward, if necessary, to the next higher 1/100 of 1%) by dividing (x) the
average (rounded upward, if necessary, to the next higher 1/16 of 1%) of the
respective rates per annum at which one day (or, if such amount due remains
unpaid more than three Euro-Currency Business Days, then for such other period
of time not longer than six months as the Administrative Agent may select)
deposits in Dollars in an amount approximately equal to such overdue payment due
to each of the Reference Banks are offered to such Reference Bank in the London
interbank market for the applicable period determined as provided above by (y)
1.00 minus the Euro-Currency Reserve Percentage (or, if the circumstances
described in clause (a) or (b) of Section 8.01 shall exist, the rate applicable
to Base Rate Loans for such day) and (ii) the sum of the Applicable Margin for
Euro-Currency Loans for such day plus the London Interbank Offered Rate
applicable to such Loan at the date such payment was due.

(d)                Subject to Section 8.01, each Competitive Bid LIBOR Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the sum of the
London Interbank Offered Rate for such Interest Period (determined in accordance
with Section 2.07(b) as if the related Competitive Bid LIBOR Borrowing were a
Committed Euro-Currency Borrowing) plus the Competitive Bid Margin quoted by the
Bank making such Loan in accordance with Section 2.03.  Each Competitive Bid
Absolute Rate Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the Competitive Bid Absolute Rate quoted by the Bank making such Loan in
accordance with Section 2.03.  Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof.  Any overdue
principal of or interest on any Competitive Bid Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 1% plus the Base Rate for such day.

21

--------------------------------------------------------------------------------



(e)                The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the relevant Borrower and the participating Banks of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.

(f)                Each Reference Bank agrees to use its best efforts to furnish
quotations to the Administrative Agent as contemplated by this Section.  If any
Reference Bank does not furnish a timely quotation, the Administrative Agent
shall determine the relevant interest rate on the basis of the quotation or
quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.01
shall apply.

Section 2.08       Commitment Fee.  The Borrowers shall be jointly and severally
obligated to pay to the Administrative Agent for the account of the Banks
ratably a commitment fee in Dollars at the Commitment Fee Rate.  Such commitment
fee shall accrue from and including the Effective Date to but excluding the
Termination Date (or earlier date of termination of the Commitments in their
entirety), on the daily average aggregate unused amount of the Commitments.  For
purposes of calculating the commitment fees, outstanding Competitive Bid Loans
shall be deemed to be zero, and any Defaulting Bank shall be subject to the
provisions of Section 8.07.  Accrued fees under this Section shall be payable
quarterly on each Quarterly Date and upon the date of termination of the
Commitments in their entirety.

“Commitment Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.

Section 2.09       Optional Termination or Reduction of Commitments.  The
Company may (i) terminate the Commitments at any time, if no Loans are
outstanding at such time or (ii) upon at least three Domestic Business Days’
notice to the Administrative Agent, ratably reduce from time to time by an
aggregate amount of $50,000,000 or any larger multiple thereof, the aggregate
amount of the Commitments in excess of the aggregate outstanding principal
Dollar Amount of the Loans.  

Section 2.10       Method of Electing Interest Rates.  (a)  The
Dollar-Denominated Loans included in each Committed Borrowing shall bear
interest initially at the type of rate specified by the relevant Borrower in the
applicable Notice of Committed Borrowing.  Thereafter, such Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Group of Dollar-Denominated Loans (subject in each case to the provisions of
Article 8), as follows:

22

--------------------------------------------------------------------------------



(i)                          if such Loans are Base Rate Loans, the Borrower may
elect to convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business
Day; and

(ii)                         if such Loans are Euro-Dollar Loans, the Borrower
may elect to convert such Loans to Base Rate Loans or elect to continue such
Loans as Euro-Dollar Loans for an additional Interest Period, in each case
effective on the last day of the then current Interest Period applicable to such
Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three Euro-Dollar Business
Days before the conversion or continuation selected in such notice is to be
effective.  A Notice of Interest Rate Election may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group and (ii) the portion to which such Notice applies, and the remaining
portion to which it does not apply, are each $25,000,000 or any larger multiple
of $5,000,000.

(b)                Each Notice of Interest Rate Election shall specify:

(i)                          the Group of Loans (or portion thereof) to which
such notice applies;

(ii)                         the date on which the conversion or continuation
selected in such notice is to be effective, which shall comply with the
applicable clause of subsection (a) above;

(iii)                        if the Loans comprising such Group are to be
converted, the new type of Loans and, if such new Loans are Fixed Rate Loans,
the duration of the initial Interest Period applicable thereto; and

(iv)                         if such Loans are to be continued as Euro-Dollar
Loans for an additional Interest Period, the duration of such additional
Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c)                Upon receipt of a Notice of Interest Rate Election from the
relevant Borrower pursuant to subsection (a) above, the Administrative Agent
shall promptly notify each Bank of the contents thereof and such notice shall
not thereafter be revocable by such Borrower.  If such Borrower fails to deliver
a timely Notice of Interest Rate Election to the Administrative Agent for any
Group of Fixed Rate Loans, such Loans shall be converted into Base Rate Loans on
the last day of the then current Interest Period applicable thereto.

23

--------------------------------------------------------------------------------



(d)                The initial Interest Period for each Borrowing of Alternative
Currency Loans shall be specified by the relevant Borrower in the applicable
Notice of Committed Borrowing.  The Borrower may specify the duration of each
subsequent Interest Period applicable to such Group of Loans by delivering to
the Administrative Agent at its London Office not later than 11:00 A.M. (London
time) on the third Euro-Currency Business Day before the end of the immediately
preceding Interest Period, a notice specifying the Group of Loans to which such
notice applies and the duration of such subsequent Interest Period (which shall
comply with the provisions of the definition of Interest Period).  Such notice
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (1) such portion is
allocated ratably among the Loans comprising such Group and (2) the Dollar
Amounts of the portion to which such notice applies, and the remaining portion
to which it does not apply, are each at least $25,000,000 (or any larger
multiple of $5,000,000).  If no such notice is timely received by the
Administrative Agent before the end of any applicable Interest Period, the
relevant Borrower shall be deemed to have elected that the subsequent Interest
Period for such Group of Loans shall have a duration of one month (subject to
the provisions of the definition of Interest Period).

Section 2.11       Optional Prepayments.  (a)  Any Borrower may, upon at least
one Domestic Business Day’s notice to the Administrative Agent, prepay, without
premium, any Group of Base Rate Loans (or any Competitive Bid Borrowing bearing
interest at the Base Rate pursuant to Section 8.01), in whole at any time, or
from time to time in part in amounts aggregating $25,000,000 or any larger
multiple of $5,000,000, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment.  Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Banks
included in such Group or Borrowing.

(b)                Subject to Section 2.13, any Borrower may (i) upon at least
three Euro-Dollar Business Days’ notice to the Administrative Agent, in the case
of a Group of Euro-Dollar Loans and (ii) upon at least three Euro-Currency
Business Days’ notice to the Administrative Agent, in the case of a Group of
Alternative Currency Loans, prepay, without premium, the Loans comprising such a
Group, in whole at any time, or from time to time in part in Dollar Amounts
aggregating $25,000,000 or any larger multiple of $5,000,000 by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.  Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Banks included in such Group.

24

--------------------------------------------------------------------------------



(c)                Except as provided in subsection (a) above and in Section
8.06 (b) a Borrower may not prepay all or any portion of the principal amount of
any Competitive Bid Loan prior to the maturity thereof.

(d)                Upon receipt of a notice of prepayment pursuant to this
Section, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s ratable share (if any) of such prepayment
and such notice shall not thereafter be revocable by the relevant Borrower.

Section 2.12       General Provisions as to Payments. (a)  Each Borrower shall
make each payment of principal of, and interest on, the Dollar-Denominated Loans
and of fees hereunder, not later than 12:00 Noon (New York City time) on the
date when due, without setoff, counterclaim or deduction, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.01.  Each Borrower shall make each payment of
principal of, and interest on, the Alternative Currency Loans in the relevant
Alternative Currency in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency, to such account and
at such time and at such place as shall have been notified by the Administrative
Agent to the Company and the Banks.  The Administrative Agent will promptly
distribute to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks.  Whenever any payment of
principal of, or interest on, the Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day.  Whenever any payment of
principal of, or interest on, the Euro-Currency Loans shall be due on a day
which is not a Euro-Currency Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Currency Business Day unless such
Euro-Currency Business Day falls in another calendar month, in which case the
date for payment thereof shall be the next preceding Euro-Currency Business
Day.  Whenever any payment of principal of, or interest on, the Competitive Bid
Loans shall be due on a day which is not a Euro-Dollar Business Day, the date
for payment thereof shall be extended to the next succeeding Euro-Dollar
Business Day.  If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

(b)                Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to the Banks
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent
that a Borrower shall not have so made such payment, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at (i) the Federal Funds Rate (if such amount was
distributed in Dollars) or (ii) the rate per annum at which one-day deposits in
the relevant currency are offered to the Administrative Agent in the London
interbank market for such day (if such amount was distributed in an Alternative
Currency).

25

--------------------------------------------------------------------------------



Section 2.13       Funding Losses.  If a Borrower makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted to a
Base Rate Loan (pursuant to Article 2, 6 or 8 or otherwise) on any day other
than the last day of an Interest Period applicable thereto, or the last day of
an applicable period fixed pursuant to Section 2.07(c), or if a Borrower fails
to borrow or prepay any Fixed Rate Loans after notice has been given to any Bank
in accordance with Section 2.04(a) or 2.11(d), such Borrower shall reimburse
each Bank within 30 days after demand for any resulting loss or expense incurred
by it (or by an existing or prospective Participant in the related Loan),
including (without limitation) any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or conversion or failure to borrow or prepay,
provided that such Bank shall have delivered to the relevant Borrower a
certificate as to the amount of such loss or expense, which certificate shall be
conclusive in the absence of manifest error.

Section 2.14       Computation of Interest and Fees.  Interest based on the
Prime Rate hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day); provided that if the Administrative Agent reasonably determines that a
different basis of computation is the market convention for a particular
Alternative Currency, such different basis shall be used.

Section 2.15       Regulation D Compensation.  If and so long as a reserve
requirement of the type described in the definition of “Euro-Currency Reserve
Percentage” is prescribed by the Board of Governors of the Federal Reserve
System (or any successor), each Bank subject to such requirement may require the
Borrower to pay, contemporaneously with each payment of interest on each of such
Bank’s Euro-Currency Loans, additional interest on such Euro-Currency Loan (but
without duplication of any Euro-Currency Reserve Percentage taken into account
in the determination of the interest rate under Section 2.07(c)) at a rate per
annum determined by such Bank up to but not exceeding the excess of (i) (A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Currency Reserve Percentage over (ii) the applicable London Interbank
Offered Rate.  Any Bank wishing to require payment of such additional interest
(x) shall so notify the Company and the Administrative Agent, in which case such
additional interest on the Euro-Currency Loans of such Bank shall be payable to
such Bank at the place indicated in such notice with respect to each Interest
Period commencing at least three Euro-Currency Business Days after the giving of
such notice, and (y) shall notify the Company at least five Euro-Currency
Business Days prior to each date on which interest is payable on the
Euro-Currency Loans of the amount then due it under this Section.

26

--------------------------------------------------------------------------------



“Euro-Currency Reserve Percentage” means for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion Dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Currency
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).

Section 2.16       Determining Dollar Amounts of Alternative Currency Loans;
Related Mandatory Prepayments.  (a)  The Administrative Agent shall determine
the Dollar Amount of each Alternative Currency Loan promptly after it receives
the related Notice of Committed Borrowing based on the Spot Rate on the third
Euro-Currency Business Day before the date of Borrowing specified in such
notice.  Thereafter, the Administrative Agent shall redetermine the Dollar
Amount of each Alternative Currency Loan on the third Euro-Currency Business Day
before the first day of each Interest Period (after the first Interest Period)
applicable thereto and, if any Interest Period applicable thereto exceeds three
months, the days falling at three-month intervals after the first day thereof,
based in each case on the Spot Rate on such Euro-Currency Business Day. The
Administrative Agent shall promptly notify the Company and the Banks of each
Dollar Amount so determined, and its determination thereof shall be conclusive
in the absence of manifest error.

(b)                If, after giving effect to any redetermination of a Dollar
Amount pursuant to Section 2.16(a), the aggregate Dollar Amount of all
outstanding Loans exceeds the aggregate amount of the Commitments, or the
aggregate Dollar Amount of all outstanding Alternative Currency Loans exceeds
120% of the Alternative Currency Sublimit, the Administrative Agent shall notify
the Company and the Banks that the relevant Borrower is required to cause one or
more Loans to be prepaid pursuant to this subsection.  Within five Euro-Currency
Business Days after receiving such notice, the relevant Borrower shall prepay
Loans (in accordance with the procedure for prepaying Loans set forth in Section
2.11, but not subject to the minimum prepayment amounts specified therein) to
the extent required to eliminate any such excess.

27

--------------------------------------------------------------------------------



Section 2.17       Additional Reserve Costs.  (a)  If and so long as any Bank is
required to make special deposits with the Bank of England, to maintain reserve
asset ratios or to pay fees, in each case in respect of such Bank’s
Euro-Currency Loans in any Alternative Currency, such Bank may require the
relevant Borrower to pay, contemporaneously with each payment of interest on
each of such Loans, additional interest on such Loan at a rate per annum equal
to the Mandatory Costs Rate calculated in accordance with the formula and in the
manner set forth in Exhibit H hereto.

(b)                If and so long as any Bank is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
an applicable Euro-Currency Reserve Percentage or Mandatory Costs Rate) in
respect of any of such Bank’s Euro-Currency Loans in any Alternative Currency,
such Bank may require the relevant Borrower to pay, contemporaneously with each
payment of interest on each of such Bank’s Euro-Currency Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Bank to be the cost to such Bank of complying with such requirements in
relation to such Loan.

(c)                Any additional interest owed pursuant to subsection (a) or
(b) above shall be determined by the relevant Bank, which determination shall be
conclusive in the absence of manifest error, and notified to the Company (with a
copy to the Administrative Agent) at least five Euro-Currency Business Days
before each date on which interest is payable for the relevant Loan, and such
additional interest so notified to the Company by such Bank shall be payable to
the Administrative Agent for the account of such Bank on each date on which
interest is payable for such Loan.

Section 2.18       Change of Control.  If a Change of Control shall occur the
Administrative Agent shall (i) if requested by Banks having more than 50% in
aggregate amount of the Commitments, by notice to the Company terminate the
Commitments and they shall thereupon terminate, and (ii) if requested by Banks
holding more than 50% in aggregate principal amount of the Loans, by notice to
the Company declare the Loans (together with accrued interest thereon) to be,
and the Loans shall thereupon become, immediately due and payable.

A “Change of Control” shall occur if any person or group of persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under said Act) of a
majority of the outstanding shares of common stock of the Company; or, during
any period of 12 consecutive calendar months, individuals who constitute the
Board of Directors of the Company on the first day of such period (the
“Incumbent Board of the Company”) shall cease to constitute a majority thereof;
provided that any person becoming a director subsequent to the date of this
Agreement whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least three-fourths of the directors
comprising the Incumbent Board of the Company (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be, for the
purpose of this clause, considered as though such person were a member of the
Incumbent Board of the Company.

28

--------------------------------------------------------------------------------



ARTICLE 3
CONDITIONS

Section 3.01       Effectiveness.  This Agreement shall become effective on the
date that each of the following conditions shall have been satisfied (or waived
in accordance with Section 9.05):

(a)                receipt by the Administrative Agent of counterparts hereof
signed by each of the parties hereto (or, in the case of any party as to which
an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of telegraphic, telex or other
written confirmation from such party of execution of a counterpart hereof by
such party);

(b)                receipt by the Administrative Agent of an opinion of the
Executive Vice President & General Counsel of the Company, substantially in the
form of Exhibit E hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Banks may reasonably request;

(c)                receipt by the Administrative Agent of an opinion of Davis
Polk & Wardwell, special counsel for the Company, substantially in the form of
Exhibit F hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Banks may reasonably request;

(d)                receipt by the Administrative Agent of all documents the
Administrative Agent may reasonably request relating to the existence of each of
the Borrowers, the corporate authority for and the validity of this Agreement
and the Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent;

29

--------------------------------------------------------------------------------



(e)                receipt by the Administrative Agent for the account of each
Bank a front-end fee in the amount heretofore mutually agreed; and

(f)                receipt by the Administrative Agent of evidence satisfactory
to it of the payment of all principal of and interest on any loans outstanding
under, and of all other amounts payable under, the Existing Agreement.

The Banks that are parties to the Existing Agreement, comprising the “Required
Banks” as defined in such agreement, and the Company agree that the commitments
under the Existing Agreement shall terminate in their entirety simultaneously
with and subject to the effectiveness of this Agreement, without notice or
further action by any party under the Existing Agreement, and that the Company
shall be obligated to pay the accrued facility fees thereunder to but excluding
the date of such effectiveness.  The Administrative Agent shall promptly notify
the Company and the Banks of the Effective Date, and such notice shall be
conclusive and binding on all parties hereto.

Section 3.02       Borrowings.  The obligation of any Bank to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a)                receipt by the Administrative Agent of a Notice of Borrowing
as required by Section 2.02 or 2.03, as the case may be;

(b)                the fact that, immediately after such Borrowing, the
aggregate outstanding principal amount of the Loans will not exceed the
aggregate amount of the Commitments;

(c)                the fact that, immediately before and immediately after such
Borrowing, no Default under this Agreement or the 364-Day Agreement shall have
occurred and be continuing; and

(d)                the fact that the representations and warranties of the
Borrowers contained in Sections 4.01, 4.02, 4.03, 4.04(a), 4.06 and 4.07 of this
Agreement shall be true in all material respects on and as of the date of such
Borrowing, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true in all material respects as of such earlier date.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
each of the Borrowers on the date of such Borrowing as to the facts specified in
clauses (b), (c) and (d) of this Section.

30

--------------------------------------------------------------------------------



ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Each Borrower (as to itself) and the Company (as to all matters) represents and
warrants that:

Section 4.01       Corporate Existence and Power.  Each Borrower is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all corporate (or other
organizational) powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.  

Section 4.02       Corporate and Governmental Authorization; No Contravention.

The execution, delivery and performance by each Borrower of this Agreement and
the Notes are within each Borrower’s corporate (or other organizational) powers,
have been duly authorized by all necessary corporate (or other organizational)
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a default under,
any provision of applicable law or of the organizational documents of either
Borrower or of any applicable regulation, judgment, injunction, order, decree,
material agreement or other material instrument binding upon either Borrower or
result in the creation or imposition of any Mortgage on any material asset of
either Borrower.

Section 4.03       Binding Effect.  This Agreement constitutes a legal, valid
and binding agreement of each Borrower and each Note, if and when executed and
delivered in accordance with this Agreement, will constitute a legal, valid and
binding obligation of the Borrower which has executed and delivered it, in each
case enforceable in accordance with their terms.

Section 4.04       Financial Information.  

(a)                The consolidated balance sheet of the Company and its
Subsidiaries as of April 30, 2008 and the related consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year then ended,
reported on by PricewaterhouseCoopers and incorporated by reference in the
Company’s 2008 Form 10-K, a copy of which has been delivered to each of the
Banks, and the condensed consolidated balance sheet of the Company and its
Subsidiaries as of January 28, 2009 and the related consolidated statement of
income and condensed consolidated statement of cash flows for the nine-month
period then ended, incorporated in the Company’s report on Form 10-Q for the
fiscal quarter ended January 28, 2009, a copy of which has been made available
to each of the Banks, fairly present, in conformity with generally accepted
accounting principles (but subject, in the case of said balance sheet at January
28, 2009 and such statements of income and cash flows for the nine-month period
then ended, to year-end audit adjustments), the consolidated financial position
of the Company and its Subsidiaries as of April 30, 2008 and January 28, 2009
respectively, and their consolidated results of operations and cash flows for
such fiscal year and such nine-month period, respectively.

31

--------------------------------------------------------------------------------



(b)                Since January 28, 2009 there has been no material adverse
change in the business, financial position, results of operations or prospects
of the Company and its Subsidiaries, considered as a whole.

Section 4.05       Litigation.  There are no legal or governmental proceedings
pending to which the Company or any of its Subsidiaries is a party or to which
any property of the Company or any of its Subsidiaries is subject, that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the consolidated financial position, shareholders’
equity or results of operations of the Company and its Subsidiaries, taken as a
whole, and, to the best of the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.

Section 4.06       Disclosure.  Neither the Confidential Information Memorandum
nor any of the other reports, financial statements, certificates or other
information furnished by or on behalf of either Borrower to the Administrative
Agent or any Bank in connection with this Agreement or the 364-Day Agreement or
delivered hereunder, taken as a whole, when furnished, contains any untrue
statement of  material fact or omits to state a material fact necessary in order
to make the statements contained therein not materially misleading, in light of
the circumstances under which such statements were made.

Section 4.07       Investment Company Act.  Neither Borrower is an “investment
company” within the meaning of, or subject to regulation under, the Investment
Company Act of 1940, as amended.

ARTICLE 5
COVENANTS

The Company agrees that, so long as any Bank has any Commitment hereunder or any
amount payable hereunder remains unpaid:

Section 5.01       Information.  The Company will deliver to each of the Banks:

(a)                its Annual Report on Form 10-K within 15 days after it files
the same with the Securities and Exchange Commission;

32

--------------------------------------------------------------------------------



(b)                its Quarterly Report on Form 10-Q within 15 days after it
files the same with the Securities and Exchange Commission for each of the first
three quarters of each fiscal year of the Company;

(c)                simultaneously with the delivery of the reports referred to
in clauses (a) and (b) above, a certificate of the chief financial officer or
the chief accounting officer or the Treasurer of the Company (i) stating whether
any Default exists on the date of such certificate and, if any Default then
exists, setting forth the details thereof and the actions which the Company is
taking or proposes to take with respect thereto and (ii) setting forth
reasonably detailed calculations as to compliance with Section 5.08;

(d)                within five days after any executive officer of the Company
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer or the chief accounting officer of
the Company setting forth the details thereof and the action which the Company
is taking or proposes to take with respect thereto;

(e)                within 15 days after the mailing thereof to the shareholders
of the Company generally, copies of all financial statements, reports and proxy
statements so mailed; and

(f)                within 15 days after filing thereof with the Securities and
Exchange Commission, copies of all registration statements (other than the
exhibits thereto and any registration statements on Form S-8 or its equivalent)
and Current Reports on Form 8-K (or their equivalent) which the Company shall
have filed with the Securities and Exchange Commission.

Information required to be delivered pursuant to clauses 5.01(a), 5.01(b),
5.01(e) or 5.01(f) above shall be deemed to have been delivered on the date on
which the Company provides notice to the Banks that such information has been
posted on the Company’s website on the Internet at the website address listed on
the signature pages hereof, at www.sec.gov or such other website previously
notified by the Company to the Banks and accessible by the Banks without charge;
provided that the Company shall deliver paper copies of the information referred
to in clauses 5.01(a), 5.01(b), 5.01(e) or 5.01(f) to any Bank which requests
such delivery.

In the event that the Company shall for any reason cease to be subject to the
reporting requirements of the Securities Exchange Act of l934, as amended, it
shall nonetheless furnish to the Banks reports containing substantially the same
information at substantially the same times as would otherwise be required by
the foregoing provisions of this Section 5.01.

33

--------------------------------------------------------------------------------



Section 5.02       Conduct of Business and Maintenance of Existence.  The
Company will, and will cause Heinz Finance to, (i) continue to engage in
business of the same general type as now conducted by it, and (ii) preserve,
renew and keep in full force and effect its corporate existence (subject to
Section 5.07) and its rights, privileges and franchises necessary or desirable
in the normal conduct of business.

Section 5.03       Insurance.  The Company will maintain insurance with
financially sound and reputable insurers covering all properties and risks as
are customarily insured by, and in such amounts as are customarily carried by,
firms engaged in businesses similar to that of the Company and its Subsidiaries
and similarly situated; provided that the Company may maintain self-insurance
reasonable and customary for firms engaged in businesses similar to that of the
Company and its Subsidiaries and similarly situated.

Section 5.04       Inspection of Property; Books and Records; Discussions.  The
Company will keep proper books of record and account in which entries shall be
made of all dealings and transactions in relation to its business and
activities, to the extent required by generally accepted accounting principles
as in effect from time to time; and, will permit representatives of any Bank at
such Bank’s expense to discuss its affairs, finances and accounts with its
officers and, upon reasonable prior notice to the Company, its independent
public accountants, and to visit and inspect its properties, and its books and
records, all at reasonable times during normal business hours and upon
reasonable prior notice; provided that (i) unless an Event of Default shall have
occurred and be continuing, such visits and inspections shall be limited to once
in each calendar year and such inspecting Bank shall be responsible for its own
costs and expenses and (ii) in respect of any such discussions with any
independent public accountants, the Company shall have received reasonable
advance notice thereof and a reasonable opportunity to participate therein.

Section 5.05       Compliance with Laws.  The Company will comply in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
environmental laws and ERISA and the rules and regulations thereunder) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings.

Section 5.06       Negative Pledge.  The Company will not itself, and will not
permit any Restricted Subsidiary to, incur, issue, assume, or guarantee any
loans, whether or not evidenced by negotiable instruments or securities, or any
notes, bonds, debentures or other similar evidences of indebtedness for money
borrowed (loans, notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed being herein called “Debt”), secured after the
date hereof by pledge of, or mortgage or lien on (i) any Principal Property of
the Company or any Principal Property of any Restricted Subsidiary, (ii) any
capital stock of or Debt of any Restricted Subsidiary or (iii) any inventory or
accounts receivable of the Company or any inventory or accounts receivable of
any Restricted Subsidiary, unless, after giving effect thereto, the aggregate
Attributable Amount in respect of all such secured Debt would not exceed 10% of
Consolidated Net Assets; provided, however, that this Section 5.06 shall not
apply to, and there shall be excluded from secured Debt in any computation under
this Section 5.06,  Debt secured by:

34

--------------------------------------------------------------------------------



(a)                Mortgages on property of, or on any shares of capital stock
of or Debt or inventory or accounts receivable of, any corporation existing at
the time such corporation becomes a Restricted Subsidiary or Subsidiary, as the
case may be;

(b)                Mortgages in favor of the Company or any Restricted
Subsidiary;

(c)                Mortgages in favor of any governmental body to secure
progress, advance or other payments pursuant to any contract or provision of any
statute;

(d)                Mortgages on property, shares of capital stock or Debt
existing at the time of acquisition thereof (including acquisition through
merger or consolidation) or to secure the payment of all or any part of the
purchase price thereof or construction thereon or to secure any Debt incurred
prior to, at the time of, or within 360 days after the later of the acquisition
of such property, shares of capital stock or Debt or the completion of
construction for the purpose of financing all or any part of the purchase price
thereof or construction thereon;

(e)                Mortgages securing obligations issued by a State, territory
or possession of the United States, any political subdivision of any of the
foregoing, or the District of Columbia, or any instrumentality of any of the
foregoing to finance the acquisition or construction of property, and on which
the interest is not, in the opinion of tax counsel of recognized standing or in
accordance with a ruling issued by the Internal Revenue Service, includible in
gross income of the holder by reason of Section 103(a)(1) of the Internal
Revenue Code of 1986, as amended, (or any successor to such provision or any
other similar statute of the United States) as in effect at the time of the
issuance of such obligations;

(f)                Mechanics’, materialmen’s, carriers’, or other like liens
arising in the ordinary course of business (including construction of
facilities) in respect of obligations which are not due or which are being
contested in good faith;

(g)                Any Mortgage arising by reason of deposits with, or the
giving of any form of security to any governmental agency or any body created or
approved by law or governmental regulations, which is required by law or
governmental regulations as a condition to the transaction of any business, or
the exercise of any privilege, franchise or license;

35

--------------------------------------------------------------------------------



(h)                Mortgages for taxes, assessments or governmental charges or
levies not yet delinquent, or Mortgages for taxes, assessments or governmental
charges or levies already delinquent but the validity of which is being
contested in good faith;

(i)                Mortgages (including judgment liens) arising in connection
with legal proceedings so long as such proceedings are being contested in good
faith and, in the case of judgment liens, execution thereon is stayed;

(j)                Mortgages (other than on any inventory or accounts receivable
of the Company or any Subsidiary) existing at the date hereof;

(k)                Any extension, renewal or replacement (or successive
extensions, renewals or replacements), as a whole or in part, of any mortgage
referred to in (a) through (j) above, provided, however, that such extension,
renewal or replacement Mortgage shall be limited to all or part of the same
property, shares of capital stock or Debt that secured the Mortgage extended,
renewed or replaced (plus improvements on such property); and

(l)                Mortgages securing asset-based Debt in an aggregate principal
amount not to exceed $750,000,000 at any one time outstanding on inventory and
accounts receivable of the Company and its Subsidiaries.

In this Section 5.06 the following terms have the following meanings:

“Attributable Amount” means, in respect of any secured Debt, an amount equal to
the lesser of (i) the aggregate outstanding principal amount of such Debt and
(ii) the aggregate gross book value of all Principal Properties which are either
(A) subject to a Mortgage securing such Debt or (B) owned by a Restricted
Subsidiary the capital stock of which or Debt of which is subject to a Mortgage
securing such Debt (or, if such Debt is secured by inventory and/or accounts
receivable of the Company or a Restricted Subsidiary, then the aggregate book
value of all such inventory and accounts receivable of the Company and such
Restricted Subsidiaries securing such Debt).

“Principal Property” means any manufacturing or processing plant or warehouse
owned at the date hereof or hereafter acquired by the Company or any Restricted
Subsidiary of the Company which is located within the United States and the
gross book value (including related land and improvements thereon and all
machinery and equipment included therein without deduction of any depreciation
reserves) of which on the date as of which the determination is being made
exceeds 2% of Consolidated Net Assets other than (i) any such manufacturing or
processing plant or warehouse or any portion thereof (together with the land on
which it is erected and fixtures comprising a part thereof) which is financed by
industrial development bonds which are tax exempt pursuant to Section 103 of the
Internal Revenue Code (or which receive similar tax treatment under any
subsequent amendments thereto or any successor laws thereof or under any other
similar statute of the United States), (ii) any property which in the opinion of
the Board of Directors of the Company is not of material importance to the total
business conducted by the Company as an entirety or (iii) any portion of a
particular property which is similarly found not to be of material importance to
the use or operation of such property.

36

--------------------------------------------------------------------------------



“Restricted Subsidiary” means any Subsidiary which (i) owns or leases any
Principal Property, (ii) holds capital stock of or Debt of any other Restricted
Subsidiary or (iii) holds accounts receivable and inventory in an aggregate
amount exceeding 2% of Consolidated Net Assets.

Section 5.07       Consolidations, Merger and Sales of Assets.  Neither Borrower
shall consolidate with or merge into any other Person or sell, convey, transfer
or lease its properties and assets substantially as an entirety to any Person
unless:

(a)                the Person formed by such consolidation or into which such
Borrower is merged or the Person which acquires by sale, conveyance, transfer or
lease the properties and assets of such Borrower substantially as an entirety
shall be a corporation or limited liability company organized and existing under
the laws of the United States, any state thereof or the District of Columbia;

(b)                the Person formed by such consolidation or into which such
Borrower is merged or the Person which acquires by sale, conveyance, transfer or
lease the properties and assets of such Borrower substantially as an entirety
shall expressly assume, in writing, in form satisfactory to the Administrative
Agent the performance of every covenant and obligation of this Agreement on the
part of such Borrower to be performed or observed; and

(c)                immediately after giving effect to such transaction, and
treating any indebtedness which becomes an obligation of such Borrower or a
Subsidiary as a result of such transaction as having been incurred by such
Borrower or such Subsidiary at the time of such transaction, no Default shall
have occurred and be continuing.

Section 5.08       Leverage Ratio.  The Company will not permit the Leverage
Ratio determined on the last day of any fiscal quarter, or on the date of any
Borrowing (determined after giving effect to such Borrowing and application of
the proceeds thereof) to exceed (i) for any such date up to but excluding the
last day of the Company’s fiscal quarter ending on or about July 29, 2010, 3.75
to 1.0 and (ii) for any such date thereafter, 3.50 to 1.0.

37

--------------------------------------------------------------------------------



Section 5.09       Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by each of the Borrowers (i) to refinance or replace
commitments under the Existing Agreement, (ii) to back up commercial paper
issued by the Borrowers and (iii) for general corporate purposes.  No part of
the proceeds of any Loans will be used in any manner that would result in a
violation of Regulation U or X.

ARTICLE 6
DEFAULTS

Section 6.01       Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

(a)                any principal of any Loan shall not be paid when due, or any
interest on any Loan, any fees or any other amount payable hereunder shall not
be paid within five days of the due date thereof;

(b)                a Borrower shall fail to observe or perform any covenant or
agreement contained (i) in Sections 5.01(d), 5.02(ii), 5.06, 5.07, 5.08 or 5.09;
or (ii) any other covenant or agreement contained in this Agreement (other than
those covered by clause (a) above) for 30 days after notice thereof has been
given to the Company by the Administrative Agent at the request of any Bank, in
each case under (i) or (ii), only if such Borrower is obligated to observe or
perform such covenant or agreement pursuant to the express terms of such
provision;

(c)                any representation, warranty, certification or statement made
by either Borrower in this Agreement or in any certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made);

(d)                 (i) any event or condition shall occur which results in the
acceleration of the maturity of any Material Debt or permits the holders of
Material Debt or any trustee or agent on their behalf to accelerate the maturity
of any Material Debt or (ii) any failure to pay the aggregate principal amount
of any Material Debt at final maturity (or within any period of grace or
forbearance thereafter);

(e)                the Company or a Material Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

38

--------------------------------------------------------------------------------



(f)                an involuntary case or other proceeding shall be commenced
against the Company or a Material Subsidiary seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or a Material Subsidiary under the
federal bankruptcy laws as now or hereafter in effect;

(g)                any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $100,000,000 (net of insurance
coverage as to which the relevant insurance companies have been notified of and
are not contesting coverage) is rendered against the Company or a Material
Subsidiary and there is any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of pending appeal or otherwise,
is not in effect;

(h)                Heinz Finance shall cease to be a Subsidiary of the Company;
provided, however, that it shall not be an Event of Default if (i) Heinz Finance
and the Company merge or consolidate in accordance with Section 5.07 or (ii) at
the time (x) there are no Loans outstanding to, or other amounts due and payable
by, Heinz Finance hereunder and (y) the Company and Heinz Finance elect, by
notice to the Administrative Agent, to terminate this Agreement as to Heinz
Finance, in which case Heinz Finance shall cease to be a Borrower for all
purposes of this Agreement and all references herein to a Borrower shall be
deemed to refer solely to the Company; or

(i)                Section 9.12 shall cease to be valid and enforceable against
the Company or Heinz Finance or either of them shall so assert in writing;

then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 50% in aggregate amount of the Commitments, by notice
to the Company terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Banks holding more than 50% in aggregate principal amount
of the Loans, by notice to the Company declare the Loans (together with accrued
interest thereon) to be, and the Loans shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided that in the case of any
of the Events of Default specified in clause (e) or (f) above with respect to
the Company or Heinz Finance, without any notice to the Company or any other act
by the Administrative Agent or the Banks, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower.

39

--------------------------------------------------------------------------------



Section 6.02       Notice of Default.  The Administrative Agent shall give
notice to the Company under Section 6.01(b) promptly upon being requested to do
so by any Bank and shall thereupon notify all the Banks thereof.

ARTICLE 7
THE ADMINISTRATIVE AGENT

Section 7.01       Appointment and Authorization.  Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.

Section 7.02       Administrative Agent and Affiliates.  JPMorgan Chase Bank,
N.A. shall have the same rights and powers under this Agreement as any other
Bank and may exercise or refrain from exercising the same as though it were not
the Administrative Agent, and JPMorgan Chase Bank, N.A and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Company or any Subsidiary or affiliate of the Company as if it
were not the Administrative Agent hereunder.

Section 7.03       Action by Administrative Agent.  The obligations of the
Administrative Agent hereunder are only those expressly set forth
herein.  Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action with respect to any Default,
except as expressly provided in Article 6.

Section 7.04       Consultation with Experts.  The Administrative Agent may
consult with legal counsel (who may be counsel for either Borrower), independent
public accountants and other experts selected by it in good faith and shall not
be liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 7.05       Liability of Administrative Agent.  Neither the
Administrative Agent nor any of its affiliates nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
not taken by it in connection herewith (i) with the consent or at the request of
the Required Banks or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of either Borrower; (iii) the satisfaction of any
condition specified in Article 3, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith.  The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

40

--------------------------------------------------------------------------------



Section 7.06       Indemnification.  To the extent not indemnified by the
Borrowers (without limiting their obligation to do so), each Bank shall, ratably
in accordance with its Commitment (or, if the Commitments have terminated, in
accordance with the aggregate unpaid principal amount of its Loans), indemnify
the Administrative Agent, its affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Borrowers)
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct) that such indemnitees may
suffer or incur in connection with this Agreement or any action taken or omitted
by such indemnitees hereunder.

Section 7.07       Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

Section 7.08       Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Company.  Upon
any such resignation, the Company shall have the right to appoint a successor
Administrative Agent, provided that if such successor Administrative Agent shall
not be a Bank, such appointment shall be subject to approval by the Required
Banks.  If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment, within 60 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent.

41

--------------------------------------------------------------------------------



Section 7.09       Administrative Agent’s Fee.  The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

Section 7.10       Other Agents.  None of the Documentation Agents and the
Syndication Agent, in their capacities as such, shall have any duties or
obligations of any kind under this Agreement.

ARTICLE 8
CHANGE IN CIRCUMSTANCES

Section 8.01       Inability to Determine Interest Rate.  If on or prior to the
first day of any Interest Period for any Euro-Currency Loan or Competitive Bid
LIBOR Loan, the Administrative Agent is advised by the Reference Banks that
deposits in the relevant currency (in the applicable amounts) are not being
offered to the Reference Banks in the relevant market for such Interest Period,
the Administrative Agent shall forthwith give notice thereof to the Company and
the Banks, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Currency Loans or to convert outstanding
Loans into Euro-Currency Loans shall be suspended and (ii) each outstanding
Euro-Currency Loan in the relevant currency shall be prepaid (or, in the case of
a Euro-Dollar Loan, converted into a Base Rate Loan) on the last day of the then
current Interest Period applicable thereto. Unless the relevant Borrower
notifies the Administrative Agent at least one Domestic Business Day before the
date of any Borrowing of a Fixed Rate Loan for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, (i) if such
Borrowing of a Fixed Rate Loan is a Committed Borrowing, such Borrowing shall
instead be made as a Borrowing of a Base Rate Loan in an equal Dollar Amount and
(ii) if such Borrowing of a Fixed Rate Loan is a Competitive Bid LIBOR
Borrowing, the Competitive Bid LIBOR Loans comprising such Borrowing shall bear
interest for each day from and including the first day to but excluding the last
day of the Interest Period applicable thereto at the Base Rate for such day.

42

--------------------------------------------------------------------------------



Section 8.02       Illegality.  If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Currency Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Currency Lending Office) to make, maintain or fund its Euro-Currency Loans
and such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Company,
whereupon until such Bank notifies the Company and the Administrative Agent that
the circumstances giving rise to such suspension no longer exist, the obligation
of such Bank to make Euro-Currency Loans, or to convert outstanding Loans into
Euro-Currency Loans, shall be suspended.  Before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Currency Lending Office if such designation will avoid the need
for giving such notice and will not, in the reasonable judgment of such Bank, be
otherwise financially disadvantageous to such Bank.  If such notice is given,
each Euro-Currency Loan of such Bank then outstanding shall be converted to a
Base Rate Loan (in the case of an Alternative Currency Loan, in a principal
amount determined on the basis of the Spot Rate on the date of conversion)
either (a) on the last day of the then current Interest Period applicable to
such Euro-Currency Loan if such Bank may lawfully continue to maintain and fund
such Loan to such day or (b) immediately if such Bank shall determine that it
may not lawfully continue to maintain and fund such Loan to such day.

Section 8.03       Increased Cost and Reduced Return. (a)  If on or after (x)
the date hereof, in the case of any Committed Loan or any obligation to make
Committed Loans or (y) the date of the related Competitive Bid Quote, in the
case of any Competitive Bid Loan, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall impose, modify or
deem applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Currency Loan any such requirement for which such Bank
is entitled to compensation under Section 2.15 for the relevant Interest
Period), special deposit, insurance assessment or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any Bank
(or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or on the United States market for certificates of
deposit or the London interbank market any other condition affecting its Fixed
Rate Loans, its Note or its obligation to make Fixed Rate Loans and the result
of any of the foregoing is to increase the cost to such Bank (or its Applicable
Lending Office) of making or maintaining any Fixed Rate Loan, or to reduce the
amount of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Note with respect thereto, by an
amount deemed by such Bank to be material, then, within 30 days after demand by
such Bank (with a copy to the Administrative Agent), the Company shall pay to
such Bank such additional amount or amounts as will compensate such Bank on an
after tax basis for such increased cost or reduction.

43

--------------------------------------------------------------------------------



(b)                If any Bank shall have determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within 30 days after
demand by such Bank (with a copy to the Administrative Agent), the Company shall
pay to such Bank such additional amount or amounts as will compensate such Bank
(or its Parent) on an after tax basis for such reduction.

(c)                Each Bank will promptly notify the Company and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Bank to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Bank, be otherwise financially
disadvantageous to such Bank.  A certificate of any Bank claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.

44

--------------------------------------------------------------------------------



(d)                Notwithstanding the foregoing provisions of Section 8.03
hereof, the Company shall not be obligated to compensate any Bank for any amount
arising or accruing prior to the date such Bank notifies the Administrative
Agent and the Company that it proposes to claim compensation; provided, however,
the Company shall be obligated to provide compensation for the 30-day period
prior to notification and for any prior period during which the Bank was not
able to provide such notification due to the retroactive application of the
statute, regulation or other basis for the claim.

Section 8.04       Taxes.  (a)  Any and all payments by each Borrower to or for
the account of any Bank or the Administrative Agent hereunder or under any Note
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Bank and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, duties, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).  If any Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note to any Bank or the Administrative Agent, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.04 such Bank or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions, (iii) such
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) such Borrower
shall furnish to the Administrative Agent, at its address referred to in Section
9.01 the original or a certified copy of a receipt evidencing payment thereof.

(b)                In addition, the Company agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (hereinafter referred to as “Other Taxes”).

(c)                The Company agrees to indemnify each Bank and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.04 paid by such Bank or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect
thereto.  This indemnification shall be made within 15 days from the date such
Bank or the Administrative Agent (as the case may be) makes demand therefor.

45

--------------------------------------------------------------------------------



(d)                Each Bank organized under the laws of a jurisdiction outside
the United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
and from time to time thereafter if requested in writing by the Company (but
only so long as such Bank remains lawfully able to do so), shall provide the
Company with Internal Revenue Service form W-8BEN or W-8ECI, as appropriate, or
any successor form prescribed by the Internal Revenue Service, certifying that
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States.  If the form provided by a Bank at the time such Bank first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from “Taxes” as defined in Section 8.04(a).

(e)                For any period with respect to which a Bank has failed to
provide the Company with the appropriate form pursuant to Section 8.03(d)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which a form originally was required to be provided),
such Bank shall not be entitled to indemnification under Section 8.03(a) with
respect to Taxes imposed by the United States; provided, however, that should a
Bank, which is otherwise exempt from or subject to a reduced rate of withholding
tax, become subject to Taxes because of its failure to deliver a form required
hereunder, the Company shall take such steps as such Bank shall reasonably
request to assist such Bank to recover such Taxes.

(f)                If any Borrower is required to pay additional amounts to or
for the account of any Bank pursuant to this Section 8.04, then such Bank will
change the jurisdiction of its Applicable Lending Office so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the reasonable judgment of such Bank, is not otherwise financially
disadvantageous to such Bank.

Section 8.05       Base Rate Loans Substituted for Affected Fixed Rate
Loans.  If (i) the obligation of any Bank to make or maintain Euro-Currency
Loans has been suspended pursuant to Section 8.02 or (ii) any Bank has demanded
compensation under Section 8.03 or 8.05 with respect to its Euro-Currency Loans
in any currency and the relevant Borrower shall, by at least five Euro-Currency
Business Days’ prior notice to such Bank through the Administrative Agent, have
elected that the provisions of this Section apply to such Bank, then, unless and
until such Bank notifies the relevant Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist:

46

--------------------------------------------------------------------------------



(a)                all Loans which would otherwise be made by such Bank as (or
continued as or converted into) Euro-Currency Loans in such currency shall
instead be Base Rate Loans (in the case of Alternative Currency Loans, in the
same Dollar Amount as the Euro-Currency Loan that such Bank would otherwise have
made in the Alternative Currency) on which interest and principal shall be
payable contemporaneously with the related Fixed Rate Loans of the other Banks),
and

(b)                after each of its Euro-Currency Loans has been repaid (or
converted to a Base Rate Loan), all payments of principal which would otherwise
be applied to repay such Fixed Rate Loans shall be applied to repay its Base
Rate Loans instead.

If such Bank notifies the relevant Borrower that the circumstances giving rise
to such notice no longer apply, the principal amount of each such Base Rate Loan
shall be converted into a Euro-Dollar Loan on the first day of the next
succeeding Interest Period applicable to the related Euro-Currency Loans of the
other Banks.  If such Loan is converted into an Alternative Currency Loan, such
Bank, the Administrative Agent and the Borrower shall make such arrangements as
shall be required (including increasing or decreasing the amount of such
Alternative Currency Loan) so that such Alternative Currency Loan shall be in
the same amount as it would have been if the provisions of this Section had
never applied thereto.

Section 8.06       Addition, Termination or Substitution of Banks. (a)  The
Borrowers may at any time increase the aggregate amount of the Commitments under
this Agreement by (i) adding additional banks as parties to this Agreement with
Commitments as may be mutually agreed between the Borrowers and each such
additional bank or banks, (ii) agreeing with any Bank to increase its Commitment
hereunder to an amount mutually agreed between the Company and such Bank or
(iii) a combination of the procedures described in clauses (i) and (ii),
provided that (A) the aggregate amount of all such increases during the term of
this Agreement shall not exceed $200,000,000 and (B) the aggregate amount of all
Commitments under this Agreement and all “Commitments” under the 364-Day
Agreement (as defined therein) shall not exceed $2,000,000,000.  Any such
increase shall become effective upon (x) execution and delivery by the
Borrowers, the Bank involved and the Administrative Agent of an appropriate
instrument evidencing the addition of such bank as a Bank and/or the increase in
the Commitment of such Bank and (y) receipt by the Administrative Agent of such
evidence as the Administrative Agent may reasonably request relating to the
corporate authority for and validity of such instrument.

47

--------------------------------------------------------------------------------



(b)                The Borrower may at any time, if any Bank (i) has demanded
compensation for increased costs pursuant to Section 8.03 or 8.04, (ii) has
determined that the making or continuation of any Euro-Currency Loan has become
unlawful or impossible pursuant to Section 8.02 and similar additional interest
or compensation has not been demanded by, or a similar determination has not
been made by, all of the Banks or (iii) has become a Defaulting Bank, at the
Borrower’s election (A) terminate the Commitment of such Bank and, in connection
therewith, prepay the outstanding Loans of such Bank in full, together with
accrued interest thereon and any other amounts payable hereunder for the account
of such Bank or (B) designate an Assignee to purchase for cash, pursuant to an
Assignment and Assumption Agreement in the form of Exhibit G, the outstanding
Loans and Commitment of such Bank and to assume all of such Bank’s other rights
and obligations hereunder without recourse to or warranty by, or expense to,
such Bank, for a purchase price equal to the principal amount of all of such
Bank’s outstanding Loans plus any accrued but unpaid interest thereon and the
accrued but unpaid commitment fees in respect of that Bank’s Commitment
hereunder plus such amount, if any, as would be payable pursuant to Section 2.13
if the outstanding Loans of such Bank were prepaid in their entirety on the date
of consummation of such assignment.  In conjunction with the consummation of
such an assignment, the Borrower shall pay to such Bank any other amounts
payable hereunder for the account of such Bank.

Section 8.07       Defaulting Banks.  If any Bank becomes a Defaulting Bank,
then the following provisions shall apply for so long as such Bank is a
Defaulting Bank:

(a)       the commitment fee shall cease to accrue on the unused portion of the
Commitment of such Defaulting Bank pursuant to Section 2.08;

(b)       the Commitment and Loans of such Defaulting Bank shall not be included
in determining whether all Banks or the Required Banks have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 9.05), provided that (i) any amendment or waiver requiring the
consent of all Banks or each affected Bank which affects such Defaulting Bank
differently than other affected Banks shall require the consent of such
Defaulting Bank, (ii) the Commitment of such Defaulting Bank may not be
increased or extended, the principal of or the rate of interest for Loans (other
than the rates of interest for overdue principal or interest provided for in
Section 9.05, Section 2.07(c) or in the last sentence of Section 2.07(d)) of
such Defaulting Bank or fees or other amounts payable hereunder or under any
other Loan Document to such Defaulting Bank may not be reduced without the
consent of such Defaulting Bank, and (iii) any amendment of, or consent or
waiver with respect to, this Section 8.07 shall require the consent of the
Required Banks and each Defaulting Bank; and

48

--------------------------------------------------------------------------------



(c)       any amount payable to such Defaulting Bank hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Bank pursuant to Section  9.04 but
excluding Section 8.06(b)) shall, in lieu of being distributed to such
Defaulting Bank, be retained by the Administrative Agent in a segregated account
and, subject to any applicable requirements of law, be applied at such time or
times as may be determined by the Administrative Agent in the following order of
priority: (i) first, to the payment of any amounts owing by such Defaulting Bank
to the Administrative Agent hereunder; (ii) second, to the funding of any Loan
in respect of which such Defaulting Bank has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; (iii)
third, if so determined by the Administrative Agent and the Company, held in
such account as cash collateral for future funding obligations of the Defaulting
Bank in respect of any Loans under this Agreement; (iv) fourth, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Bank as
a result of such Defaulting Bank’s breach of its obligations under this
Agreement; and (v) fifth, to such Defaulting Bank or as otherwise directed by a
court of competent jurisdiction, provided, with respect to this clause (v), that
if such payment is (x) a prepayment of the principal amount of any Loans which
such Defaulting Bank has funded and (y) made at a time when the conditions set
forth in Section 3.02 are satisfied, such payment shall be applied solely to
prepay the Committed Loans of all non-Defaulting Banks pro rata prior to being
applied to the prepayment of the Loans of such Defaulting Bank.

In the event that the Administrative Agent and the Company each agrees that a
Defaulting Bank has adequately remedied all matters that caused such Bank to be
a Defaulting Bank, then on such date such Bank shall purchase at par such of the
Committed Loans of the other Banks as the Administrative Agent shall determine
may be necessary in order for such Bank to hold Committed Loans in proportion to
its Commitment.



ARTICLE 9
MISCELLANEOUS

Section 9.01       Notices.  All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, telex, facsimile,
electronic mail or similar writing) and shall be given to such party:  (x) in
the case of any Borrower or the Administrative Agent, at its address or telex or
facsimile number or electronic mail address set forth on the signature pages
hereof, (y) in the case of any Bank, at its address or telex or facsimile number
or electronic mail address set forth in its Administrative Questionnaire or (z)
in the case of any party, such other address or telex or facsimile number or
electronic mail address as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company.  Each such notice, request
or other communication shall be effective (i) if given by telex, when such telex
is transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile, when such facsimile is
transmitted to the facsimile number specified in this Section and receipt of
such facsimile is confirmed, either orally or in writing, by the party receiving
such transmission, (iii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid,
(iv) if given by electronic mail, upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return electronic mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Domestic Business Day for the recipient
or (v) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article 2
or Article 8 shall not be effective until received.

49

--------------------------------------------------------------------------------



Section 9.02       No Waivers.   No failure or delay by the Administrative Agent
or any Bank in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.03       Expenses; Indemnification.  (a)  The Borrowers shall be
jointly and severally obligated to pay (i) all reasonable out-of-pocket expenses
of the Administrative Agent, including reasonable fees and disbursements of
special counsel for the Administrative Agent, in connection with the preparation
and administration of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder and (ii) if an
Event of Default occurs, all out-of-pocket expenses incurred by the
Administrative Agent and each Bank, including reasonable fees and disbursements
of counsel (which may include, without duplication of costs of outside counsel,
the allocated costs of staff counsel), in connection with such Event of Default
and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.

50

--------------------------------------------------------------------------------



(b)                The Borrowers jointly and severally agree to indemnify each
Agent and Bank, their respective affiliates and the respective directors,
officers, agents and employees of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
brought or threatened relating to or arising out of this Agreement or any actual
or proposed use of proceeds of Loans hereunder; provided that no Indemnitee
shall have the right to be indemnified hereunder for such Indemnitee’s own gross
negligence or willful misconduct.

Section 9.04       Sharing.  Each Bank agrees that if it shall, by exercising
any right of set-off or counterclaim or otherwise, receive payment of a
proportion of the aggregate amount of principal and interest due with respect to
any Loan held by it which is greater than the proportion received by any other
Bank in respect of the aggregate amount of principal and interest due with
respect to any Loan held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loan
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loan held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of a Borrower other than its
indebtedness under this Agreement.

Section 9.05       Amendments and Waivers.  Any provision of this Agreement or
the Notes may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrowers and the Required Banks (and, if the
rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided that no such amendment or waiver shall, unless
signed by each affected Bank, (i) increase or decrease the Commitment of any
Bank (except for a ratable decrease in the Commitments of all Banks) or subject
any Bank to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan or any fees hereunder, (iii) postpone the date fixed for
any payment of principal of or interest on any Loan or any fees hereunder or for
termination of any Commitment, (iv) change the definition of Required Banks, (v)
change the provisions of this Section 9.05 or (vi) change the provisions of
Section 9.12; and provided further that, no such amendment or waiver shall,
unless signed by all Banks, change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans which shall be required for the
Banks or any of them to take any action under this Section or any other
provision of this Agreement.

51

--------------------------------------------------------------------------------



Section 9.06       Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that neither Borrower may
assign or otherwise transfer any of its rights under this Agreement without the
prior written consent of all Banks.

(b)                Any Bank may at any time grant to one or more banks or other
institutions (each a “Participant”) participating interests in its Commitment or
any or all of its Loans.  In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
Company and the Administrative Agent, such Bank shall remain responsible for the
performance of its obligations hereunder, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement.  Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such participation agreement may
provide that such Bank will not agree to any modification, amendment or waiver
of this Agreement described in clause (i), (ii) or (iii) of Section 9.05 without
the consent of the Participant.  Subject to subsection (e) below, each Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article 8 with respect to its
participating interest.  An assignment or other transfer which is not permitted
by subsection (c) or (d) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (b).

(c)                Any Bank may at any time assign to one or more banks or other
institutions (each an “Assignee”) all, or a proportionate part of all, of its
rights and obligations under this Agreement and its Note (if any), and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit G hereto executed by
such Assignee and such transferor Bank, with, and subject to the subscribed
consent of the Administrative Agent and (so long as no Event of Default has
occurred and is continuing) the Company, which shall not be unreasonably
withheld, provided that in the event of such an assignment to an existing Bank,
an Affiliate of such Bank or an Approved Fund, the consent of the Company shall
not be required; and provided further that such assignment may, but need not,
include rights of the transferor Bank in respect of outstanding Competitive Bid
Loans.  Upon execution and delivery of such instrument, payment by such Assignee
to such transferor Bank of an amount equal to the purchase price agreed between
such transferor Bank and such Assignee and notice of the foregoing to the
Administrative Agent, such Assignee shall be a Bank party to this Agreement and
shall have all the rights and obligations of a Bank with a Commitment as set
forth in such instrument of assumption, and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required.  Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Bank, the
Administrative Agent, and the relevant Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee.  In
connection with any such assignment, the transferor Bank shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500.  If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Company and
the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with Section
8.04.

52

--------------------------------------------------------------------------------



“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Bank, (ii) an Affiliate of a Bank or (iii) an entity or an
Affiliate of an entity that administers or manages a Bank.

(d)                Any Bank may at any time assign all or any portion of its
rights with respect to the Loans outstanding under this Agreement and its Note
(if any) to a Federal Reserve Bank.  No such assignment shall release the
transferor Bank from its obligations hereunder.

(e)                No Assignee, Participant or other transferee of any Bank’s
rights shall be entitled to receive any greater payment under Section 8.03 or
8.04  than such Bank would have been entitled to receive with respect to the
rights transferred, unless such transfer is made with the Company’s prior
written consent or by reason of the provisions of Section 8.02, 8.03 or 8.04
requiring such Bank to designate a different Applicable Lending Office under
certain circumstances.

Section 9.07       Collateral.  Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

Section 9.08       Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  

Section 9.09       Counterparts; Integration.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

53

--------------------------------------------------------------------------------



Section 9.10       Judgment Currency.  If, under any applicable law and whether
pursuant to a judgment being made or registered against any Borrower or for any
other reason, any payment under or in connection with this Agreement, is made or
satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of this Agreement, such Borrower shall, to the extent permitted
by law, as a separate and independent obligation, indemnify and hold harmless
the Payee against the amount of such short-fall.  For the purpose of this
Section, “rate of exchange” means the rate at which the Payee is able on the
relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

Section 9.11       USA Patriot Act. Each Bank hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Bank to
identify the Company in accordance with said Act.

Section 9.12       Joint and Several Obligations.  (a) The obligations of the
Borrowers hereunder to perform and discharge the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of all principal of
and interest on the Loans and all their other obligations and liabilities to the
Administrative Agent or to any Bank under this Agreement (collectively, the
“Obligations”) are joint and several.  Each Borrower shall be obligated in
respect of the aggregate principal amount of all Loans, regardless of which
Borrower may have requested or received the proceeds of any Loans.   

(b)                The Obligations of each Borrower shall be unconditional and
absolute, and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected, at any time by:

(i)                          any extension, renewal, settlement, compromise,
waiver or release in respect of any obligation of the other Borrower under any
Financing Document, by operation of law or otherwise;

54

--------------------------------------------------------------------------------



(ii)                         any modification or amendment of or supplement to
any Financing Document (but such obligation shall remain in effect as so
amended);

(iii)                        any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of the other
Borrower under any Financing Document;

(iv)                         any change in the corporate existence, structure or
ownership of the other Borrower, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the other Borrower or its assets or any
resulting release or discharge of any obligation of either Borrower contained in
any Financing Document;

(v)                          the existence of any claim, set-off or other rights
which a Borrower may have at any time against the other Borrower, the
Administrative Agent, any Bank or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(vi)                         any invalidity or unenforceability relating to or
against the other Borrower for any reason of any Financing Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
the other Borrower of any amount payable by it under any Financing Document; or

(vii)                        any other act or omission to act or delay of any
kind by the other Borrower, the Administrative Agent, any Bank or any other
Person or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of or defense to
the Borrower’s obligations hereunder.

(c)                The obligations of the Borrowers hereunder in respect of the
Obligations shall remain in full force and effect until the Commitments shall
have terminated and the principal of and interest on the Loans and all other
amounts payable by the Borrowers under the Financing Documents shall have been
paid in full.  If at any time any payment of principal of or interest on any
Loan or any other amount payable by either Borrower under the Financing
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Borrower or otherwise, the
other Borrower’s obligations with respect to such payment shall be reinstated at
such time as though such payment had been due but not made at such time.

55

--------------------------------------------------------------------------------



(d)                Each Borrower irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
other Borrower or any other Person.

(e)                Until all amounts due and payable to the Administrative Agent
and Banks hereunder and under the Notes have been paid, each Borrower
irrevocably waives any and all rights to which it may be entitled, by operation
of law or otherwise, upon making any payment hereunder to be subrogated to the
rights of the payee against the other Borrower with respect to such payment or
against any direct or indirect security therefor, or otherwise to be reimbursed,
indemnified or exonerated by or for the account of such other Borrower in
respect thereof.

(f)                 In the event that acceleration of the time for payment of
any amount payable by a Borrower under any Financing Document is stayed upon
insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the other Borrower forthwith on demand by the Required
Banks.

56

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

H.J. HEINZ COMPANY

    By:

/s/ Leonard A. Cullo, Jr.

Name: Leonard A. Cullo, Jr.

Title: Vice President – Treasurer

1 PPG Plaza

Suite 3100

Pittsburgh, Pennsylvania

15222-5448

Attention: Corporate Secretary

Telex number: TRT #199-104

Telecopy number: 412-456-6128

 

H.J. HEINZ FINANCE COMPANY

 

By:

/s/ Leonard A. Cullo, Jr.

Name: Leonard A. Cullo, Jr.

Title: President

1 PPG Plaza

Suite 3100

Pittsburgh, Pennsylvania

15222-5448

Attention: Corporate Secretary

Telex number: TRT #199-104

Telecopy number: 412-456-6128

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  JPMORGAN CHASE BANK, N.A., as Administration Agent and as a Bank     By: /s/
Tony Yung

Name: Tony Yung

Title: Vice President

Houston Office:

JPMorgan Chase Bank, N.A
Houston Loan and Agency Services
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Sheila King
Phone: (713) 750-2242
Fax: (713) 750-2782
Email: Sheila.G.King@jpmorgan.com
Copy to: LAS_-_Texas@jpmchase.com

 

London Office:

J.P. Morgan Europe Limited
125 London Wall, EC2Y5AJ London, England
Attention: Loans Agency, Ching Loh
Fax: + 44 207 777 2360
Phone: + 44 207 777 2434
Email: Ching.Loh@jpmorgan.com
Copy to:

loan_and_agency_london@jpmorgan.com

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  BANK OF AMERICA, N.A., as Syndication Agent and as a Bank     By: /s/ J. Casey
Cosgrove

Name: J. Casey Cosgrove

Title: Senior Vice President

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  BNP PARIBAS     By:

/s/ Berangere Allen

Name: Berangere Allen

Title: Vice President

 

By:

/s/ Melissa Balley

Name: Melissa Balley

Title: Vice President

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  HSBC BANK USA, N.A.     By:

/s/ James P. Kelly

Name: James P. Kelly

Title: Managing Director

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  PNC BANK, NATIONAL ASSOCIATION     By:

/s/ Tracy J. DeCock

Name: Tracy J. DeCock

Title: Vice President

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  INTESA SANPAOLO S.P.A.     By:

/s/ Glen Binder

Name: Glen Binder

Title: Vice President

 

By:

/s/ Giancarlo Baiocchi

Name: Giancarlo Baiocchi

Title: First Vice President

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.     By: /s/ George Stoecklein

Name: George Stoecklein

Title: Authorized Signatory

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  UBS LOAN FINANCE LLC     By: /s/ Irja R. Otsa

Name: Irja R. Otsa

Title: Associate Director

  By: /s/ Marie Haddad

Name: Marie Haddad

Title: Associate Director

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  THE BANK OF NEW YORK MELLON     By:

/s/ Daniel J. Lenckos

Name: Daniel J. Lenckos

Title: First Vice President

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  MIZUHO CORPORATE BANK LTD.     By:

/s/ Hidekatsu Take

Name: Hidekatsu Take

Title: Deputy General Manager

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“Rabobank Nederland”, NEW

YORK BRANCH

    By: /s/ Betty Mills

Name: Betty Mills

Title: Executive Director

  By: /s/ Brett Delfino

Name: Brett Delfino

Title: Executive Director

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  SUNTRUST BANK     By: /s/ M. Gabe Bonfield

Name: M. Gabe Bonfield

Title: Vice President

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  DEUTSCHE BANK AG NEW YORK BRANCH     By: /s/ Heidi Sandquist

Name: Heidi Sandquist

Title: Director

  By: /s/ Ming K. Chu

Name: Ming K. Chu

Title: Vice President

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  US BANK, N.A.     By:

/s/ Patrick McGrow

Name: Patrick McGrow

Title: Vice President

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  MORGAN STANLEY BANK, N.A.     By: /s/ Melissa James

Name: Melissa James

Title: Authorized Signatory

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  WELLS FARGO BANK, N.A.     By:

/s/ Donald P. Schwartz

Name: Donald P. Schwartz

Title: Senior Vice President

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  NORTHERN TRUST COMPANY     By:

/s/ Michael J. Kingsley

Name: Michael J. Kingsley

Title: SUP

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  TORONTO DOMINION (NEW YORK) LLC     By:

/s/ Debbie Brito

Name: Debbie Brito

Title: Authorized Signatory

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED     By: /s/ John W. Wade

Name: John W. Wade

Title: Deputy General Manager
Head of Operations and
Infrastructure

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



 

WESTPAC BANKING CORPORATION

    By:

/s/ Bradley Scammell

Name: Bradley Scammell

Title: Head of Corporate and Institutional Baking Americas

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  SOCIETE GENERAL     By: /s/ Yao Wang

Name: Yao Wang

Title: Vice Persident

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



 

STANDARD CHARTERED BANK

    By:

/s/ David J. Foster

Name: David J. Foster

Title: Director

 

By:

/s/ Robert K. Reddington

Name: Robert K. Reddington

Title: AVP/Credit Documentation Credit Risk Control Standard Chartered Bank N.Y.

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  AGFIRST FARM CREDIT BANK     By: /s/ Steven J. O’Shea

Name: Steven J. O’Shea

Title: Vice President

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



  COMERICA BANK     By: /s/ Chris Rice

Name: Chris Rice

Title: Corporate Banking Officer

[Signature Page to Three-Year Credit Agreement]

--------------------------------------------------------------------------------



PRICING SCHEDULE

The “Commitment Fee Rate” and the “Rate Floor” and the “Rate Ceiling” for the
Applicable Margin for Euro-Currency Loans for any day are the respective
percentages set forth below in the applicable row under the column corresponding
to the Status Level that exists on such day:

Status Level Level
I Level
II Level
III Level
IV Level
V Commitment Fee Rate 0.25% 0.375% 0.50% 0.625% 0.75% Applicable Margin Rate
Floor 1.5% 1.5% 2.0% 3.0% 3.0% Applicable Margin Rate Ceiling 3.0% 3.0% 4.0%
5.0% 5.0%

For purposes of this Schedule, the following terms have the following meanings,
subject to the final paragraph below:

 “Level I Status” exists at any date if, at such date, the Company’s senior
unsecured long-term debt is rated A- or higher by S&P, A3 or higher by Moody’s,
and A- or higher by Fitch.

“Level II Status” exists at any date if, at such date, the Company’s senior
unsecured long-term debt is rated BBB+ by S&P, Baa1 by Moody’s, and BBB+ by
Fitch.

“Level III Status” exists at any date if, at such date, the Company’s senior
unsecured long-term debt is rated BBB by S&P, Baa2 by Moody’s, and BBB by Fitch.

“Level IV Status” exists at any date if, at such date, the Company’s senior
unsecured long-term debt is rated BBB- by S&P, Baa3 by Moody’s, and BBB- by
Fitch.

“Level V Status” exists at any date if, at such date, no other Status Level
exists.

“Fitch” means Fitch Ratings, Ltd., a division of Fitch Inc.  

“Moody’s” means Moody’s Investors Service, Inc.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

--------------------------------------------------------------------------------



“Status Level” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.

If the designated ratings referred to in the definitions above are split and all
three ratings fall in different Status Levels, the Status Level indicated by the
middle rating shall be applicable.  If the designated ratings are split and two
of the ratings fall in the same Status Level (the “Majority Status Level”) and
the third rating is in a different level, the Majority Status Level shall be
applicable.  If only two of the three ratings agencies issue a rating, the
Status Level of such ratings shall apply if such ratings are in the same level,
and the Status Level of the higher rating shall apply if not, provided that if
the higher rating is two or more Status Levels above the lower rating, the
rating next above the lower of the two shall apply.  If only one of such three
agencies issues a rating, the Status Level of such rating shall apply.

2

--------------------------------------------------------------------------------



COMMITMENT SCHEDULE

Commitment:

$83,333,333.33 JPMorgan Chase Bank, N.A. $83,333,333.33 Bank of America, N.A.
$73,333,333.33 BNP Paribas $73,333,333.33 HSBC Bank USA, N.A. $73,333,333.33 PNC
Bank, National Association $73,333,333.33 Intesa Sanpaolo S.p.A. $73,333,333.33
The Bank of Tokyo-Mitsubishi UFJ, Ltd. $73,333,333.33 UBS Loan Finance LLC
$60,000,000 The Bank of New York Mellon $60,000,000 Mizuho Corporate Bank Ltd.
$60,000,000 Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch $60,000,000 SunTrust Bank $60,000,000 Deutsche Bank
AG New York Branch $33,333,333.33 US Bank, N.A. $33,333,333.33 Morgan Stanley
Bank, N.A. $33,333,333.33 Wells Fargo Bank, N.A. $33,333,333.33 Northern Trust
Company $33,333,333.33 Toronto Dominion (New York) LLC $23,333,333.33 Australia
and New Zealand Banking Group Limited $23,333,333.33

Westpac Banking Corporation

$23,333,333.33 Societe General $23,333,333.33

Standard Chartered Bank

$16,666,666.67 AgFirst Farm Credit Bank $16,666,666.67 Comerica Bank   Total
Commitments  

$1,200,000,000.00

--------------------------------------------------------------------------------



EXHIBIT A

NOTE

For value received, H.J. HEINZ COMPANY, a Pennsylvania corporation, and H.J.
HEINZ FINANCE COMPANY, a Delaware corporation, (the “Borrowers”), promise to pay
to the order of [                                              ] (the “Bank”),
for the account of its Applicable Lending Office, the unpaid principal amount of
each Loan made by the Bank to the Borrowers pursuant to the Three-Year Credit
Agreement referred to below on the maturity date provided for in the Three-Year
Credit Agreement.  The Borrowers promise to pay interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates provided for in
the Three-Year Credit Agreement.  All such payments of principal and interest
shall be made (i) if in Dollars, in lawful money of the United States in Federal
or other immediately available funds at the office of JPMorgan Chase Bank, N.A.,
270 Park Avenue, New York, New York or (ii) if in an Alternative Currency, in
such funds as may then be customary for the settlement of international
transactions in such Alternative Currency at the place specified for payment
thereof pursuant to the Three-Year Credit Agreement.

All Loans made by the Bank, the respective types thereof and all repayments of
the principal thereof shall be recorded by the Bank and, if the Bank so elects
in connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding may be endorsed by the Bank on the schedule attached hereto, or on a
continuation of such schedule attached to and made a part hereof; provided that
the failure of the Bank to make any such recordation or endorsement or any error
in any such recordation or endorsement shall not affect the obligations of the
Borrowers hereunder or under the Three-Year Credit Agreement.

This note is one of the Notes referred, and is executed and delivered pursuant
to and subject to all of the terms of, the Three-Year Credit Agreement, dated as
of April 29, 2009, among H.J. Heinz Company, H.J. Heinz Finance Company, the
banks listed on the signature pages thereof and JPMorgan Chase Bank, N.A., as
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Three-Year Credit Agreement”).  Capitalized
terms used herein but not otherwise defined shall have the meanings ascribed to
them in the Three-Year Credit Agreement.  The terms and conditions of the
Three-Year Credit Agreement are hereby incorporated in their entirety by
reference as though fully set forth herein. Reference is made to the Three-Year
Credit Agreement for provisions for mandatory and optional prepayment hereof and
the acceleration of the maturity hereof.

Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrowers.  The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.



Dated:

  H.J. HEINZ COMPANY
a Pennsylvania corporation     By:  

Name:

Title:

  H.J. HEINZ FINANCE COMPANY
a Delaware corporation     By:  

Name:

Title:

2

--------------------------------------------------------------------------------



LOANS AND PAYMENTS OF PRINCIPAL



Date Amount of Loan Currency and Type of Loan Amount of Principal Repaid
Notation Made By                                                                
                         

3

--------------------------------------------------------------------------------



EXHIBIT B

Form of Competitive Bid Quote Request

[Date]

To:       JPMorgan Chase Bank, N.A.
(the “Administrative Agent”)

From:     [NAME OF BORROWER]

Re:       Three-Year Credit Agreement (the “Credit Agreement”) dated as of April
29, 2009 among H.J. Heinz Company, H.J. Heinz Finance Company, the Banks listed
on the signature pages thereof and the Administrative Agent.

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

Date of Borrowing:  

Principal Amount1

Interest Period2

    $

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

[NAME OF BORROWER]

    By:  

Title:

 

--------------------------------------------------------------------------------

1 Amount must be $25,000,000 or a larger multiple of $5,000,000.

2 Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.

--------------------------------------------------------------------------------



EXHIBIT C

Form of Invitation for Competitive Bid Quotes



To:       [Name of Bank]

Re:       Invitation for Competitive Bid Quotes to [                    ] (the
“Borrower”)

Pursuant to Section 2.03 of the Three-Year Credit Agreement dated as of April
29, 2009 among H.J. Heinz Company, H.J. Heinz Finance Company, the Banks parties
thereto and the undersigned, as Administrative Agent, we are pleased on behalf
of the Borrower to invite you to submit Competitive Bid Quotes to the Borrower
for the following proposed Competitive Bid Borrowing(s):



Date of Borrowing:  



Principal Amount

Interest Period

    $

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]

Please respond to this invitation by no later than [12:30 P.M.] [9:30 A.M.] (New
York City time) on [date].

  JPMORGAN CHASE BANK, N.A.     By:  

Name:

Title: Authorized Officer

--------------------------------------------------------------------------------



EXHIBIT D

Form of Competitive Bid Quote

To:       JPMorgan Chase Bank, N.A., as Administrative Agent

Re:       Competitive Bid Quote to [                    ] (the “Borrower”)

In response to your invitation on behalf of the Borrower dated _____________,
200_, we hereby make the following Competitive Bid Quote on the following terms:

1.        Quoting Bank:  ________________________________

2.        Person to contact at Quoting Bank:_____________________________

3.        Date of Borrowing: ____________________1

4.        We hereby offer to make Competitive Bid Loan(s) in the following
principal amounts, for the following Interest Periods and at the following
rates:

Principal Amount2

 

Interest Period3

 

Competitive Bid [Margin4 ]

 

[Absolute Rate5]

    $   $



--------------------------------------------------------------------------------



1 As specified in the related Invitation.

2  Principal amount bid for each Interest Period may not exceed principal amount
requested.  Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend.  Bids must be made for
$5,000,000 or a larger multiple of $1,000,000.

3  Not less than one month or not less than 7 days, as specified in the related
Invitation.  No more than five bids are permitted for each Interest Period.  

4  Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage to the nearest 1/10,000 of 1%)
and specify whether APLUS” or AMINUS”.  

5 Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

--------------------------------------------------------------------------------



[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $__________.]6

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Three-Year Credit
Agreement dated as of April 29, 2009 among H.J. Heinz Company, H.J. Heinz
Finance Company, the Banks listed on the signature pages thereof and yourselves,
as Administrative Agent, irrevocably obligates us to make the Competitive Bid
Loan(s) for which any offer(s) are accepted, in whole or in part.



 

Very truly yours,

 

[NAME OF BANK]

  Dated:   By:   Authorized Officer

--------------------------------------------------------------------------------



6   Principal amount bid for each Interest Period may not exceed principal
amount requested.  Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Bank is willing to lend.  Bids must be made for
$5,000,000 or a larger multiple of $1,000,000.

2

--------------------------------------------------------------------------------



EXHIBIT E

OPINION OF
COUNSEL FOR THE COMPANY

To the Banks and the Administrative Agent
Referred to Below

c/o JPMorgan Chase Bank, N.A., as Administrative Agent
270 Park Avenue
New York, New York  10017

Dear Sirs:

I am the Executive Vice President & General Counsel of H.J. Heinz Company (the
“Company”).  This opinion is being furnished pursuant to Section 3.01(b) of the
Three-Year Credit Agreement (the “Credit Agreement”) dated as of April 29, 2009
among the Company, H.J. Heinz Finance Company (“Heinz Finance”), the banks
listed on the signature pages thereof and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Terms defined in the Credit Agreement are used herein as
therein defined.

I or one of the attorneys under my supervision have examined originals or
copies, certified or otherwise identified to our satisfaction, of such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion.  In this
examination, I have relied on statements of fact contained in the documents I
have examined, and I have assumed the authenticity of all documents submitted to
me as originals, the conformity to original documents of all documents submitted
to me as reproductions or certified copes and the authenticity of the originals
of such latter documents.

Based on the foregoing, and with due regard to such legal considerations as I
deem relevant, and subject to the qualifications stated below, it is my opinion
that:

1.        The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the Commonwealth of Pennsylvania, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

2.        Heinz Finance is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

--------------------------------------------------------------------------------



3.        The execution, delivery and performance by the Company of the Credit
Agreement and the Notes executed and delivered by it are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or the articles of incorporation or by-laws of the
Company or, to the best of my knowledge, any applicable regulation, judgment,
injunction, order, decree, material agreement or other material instrument
binding upon the Company, or result in the creation or imposition of any
Mortgage on any material asset of the Company.

4.        The execution, delivery and performance by Heinz Finance of the Credit
Agreement and the Notes executed and delivered by it are within Heinz Finance’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or the articles of incorporation or by-laws of Heinz
Finance or, to the best of my knowledge, any applicable regulation, judgment,
injunction, order, decree, material agreement or other material instrument
binding upon Heinz Finance, or result in the creation or imposition of any
Mortgage on any material asset of the Heinz Finance.

5.        The Credit Agreement constitutes a valid and binding agreement of the
Company and the Notes (if any) executed and delivered by it constitute valid and
binding obligations of the Company, in each case enforceable in accordance with
their terms except as the same may be limited by bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally and by general
equitable principles.

6.        The Credit Agreement constitutes a valid and binding agreement of
Heinz Finance and the Notes executed and delivered by it constitute valid and
binding obligations of Heinz Finance, in each case enforceable in accordance
with their terms except as the same may be limited by bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally and by general
equitable principles.

7.        To the best of my knowledge, there are no legal or governmental
proceedings pending or overtly threatened in writing to which the Company or any
of its Subsidiaries is (or would be) a party or to which any property of the
Company or any of its Subsidiaries is (or would be) subject, that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect on the consolidated financial position, shareholders’ equity or results
of operations of the Company and its Subsidiaries, taken as a whole.

8.        In a properly presented case, a Pennsylvania court would give effect
to the provisions of the Credit Agreement providing that the Credit Agreement
and the Notes shall be governed by and construed in accordance with the laws of
the State of New York.

2

--------------------------------------------------------------------------------



I am qualified to practice law in the Commonwealth of Pennsylvania and the
foregoing opinion is limited to the laws of the Commonwealth of Pennsylvania and
the United States of America and the General Corporation Law of the State of
Delaware.  I have assumed for the purposes of providing my opinions in
paragraphs 5 and 6 that the Credit Agreement and the Notes are governed by the
internal laws of the Commonwealth of Pennsylvania.

This opinion is rendered solely to you in connection with the above
matter.  This opinion may not be relied upon by you for any other purpose or
relied upon by or furnished to any other person without my prior written
consent.

  Very truly yours,

3

--------------------------------------------------------------------------------



EXHIBIT F

OPINION OF
DAVIS POLK & WARDWELL, SPECIAL COUNSEL
FOR THE COMPANY

To JPMorgan Chase Bank, N.A., as Administrative Agent
      and each of the Banks listed on the
      signature pages of the Credit Agreement
       referred to below

Ladies and Gentlemen:

We have acted as special counsel for H.J. Heinz Company, a Pennsylvanian
corporation (the “Company”) and H.J. Heinz Finance Company, a Delaware
corporation (“Heinz Finance”) in connection with the $1,200,000,000 Three-Year
Credit Agreement dated as of April 29, 2009 (the “Credit Agreement”) among the
Company, Heinz Finance, the banks listed on the signature pages thereof (the
“Banks”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”).  Terms used (but not defined) herein have the meanings
assigned to them in the Credit Agreement.

We have reviewed executed copies of:

(a)       the Credit Agreement; and

(b)       the Notes issued on the date hereof (the “Notes”).

The documents listed in items (a) through (b) above are sometimes hereinafter
referred to as the “Credit Documents”.  The Company and Heinz Finance are
sometimes hereinafter referred to as the “Loan Parties”.

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records and certificates of
public officials and officers of the Loan Parties and have conducted such other
investigations of fact and law as we have deemed necessary or advisable for
purposes of this opinion.

Based on the foregoing, and subject to the assumptions and qualifications set
forth below, we are of the opinion that:

1.              Heinz Finance is a corporation validly existing and in good
standing under the laws of the State of Delaware.

2.              The execution, delivery and performance by Heinz Finance of each
Credit Document are within its corporate powers and have been duly authorized by
all necessary corporate action.  Heinz Finance has duly executed and delivered
each Credit Document.

--------------------------------------------------------------------------------



3.              The execution, delivery and performance by Heinz Finance of each
Credit Document require no action by or in respect of, or filing with, any
governmental body, agency or official under United States federal or New York
State law and do not (i) contravene, or constitute a default under, any
provision of (a) applicable United States federal or New York State law or
regulation or the Delaware General Corporation Law, in each case that in our
experience is normally applicable to general business corporations in relation
to transactions of the type contemplated by the Credit Documents or (b) the
certificate of incorporation or by-laws or other constitutive documents of Heinz
Finance.

4.              Each of the Credit Agreement and the Notes constitutes a valid
and binding agreement of each Loan Party, in each case, enforceable against such
Loan Party in accordance with its terms.

5.              Neither of the Loan Parties is required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

6.              The borrowings under the Credit Agreement and the use of
proceeds thereof as contemplated by the Credit Agreement do not violate
Regulation U or X of the Board of Governors of the Federal Reserve System.

7.              The choice of New York law as the governing law of each of the
Credit Documents is a valid choice of law.

The foregoing opinions are subject to the following assumptions and
qualifications:

1.        Our opinion in paragraph 4 above is subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, concepts of
reasonableness and equitable principles of general applicability.

2.        We express no opinion as to any provision in the Credit Documents that
purports to indemnify any Person for its own gross negligence or willful
misconduct.

3.        We express no opinion as to provisions in the Credit Documents that
purport to create rights of set-off in favor of participants or that provide for
set-off to be made otherwise than in accordance with applicable laws.

4.        We express no opinion as to provisions in the Credit Documents that
purport to waive objections to venue, claims that a particular jurisdiction is
an inconvenient forum or the like.

2

--------------------------------------------------------------------------------



5.        We express no opinion as to whether a United States federal court
would have subject-matter or personal jurisdiction over a controversy arising
under the Credit Documents.

6.        We express no opinion as to the United States federal securities laws
or any state securities laws.

7.        We have assumed that (i) the Company is validly existing and, to the
extent applicable, in good standing under the laws of its jurisdiction of
organization, (ii) the Company has duly executed and delivered each Credit
Document, (iii) the execution, delivery and performance by the Company of each
Credit Document are within its corporate powers, have been duly authorized by
all necessary corporate action on the part of the Company and do not contravene
the articles or certificate of incorporation or bylaws or other constitutive
documents of the Company and (iv) the execution, delivery and performance by
each Loan Party of each Credit Document do not contravene, or constitute a
default under, any law, rule or regulation (other than United States federal and
New York State laws, rules and regulations and, in the case of Heinz Finance,
the Delaware General Corporation Law, in each case that in our experience are
normally applicable to general business corporations in relation to transactions
of the type contemplated by the Credit Documents) or any order, injunction,
decree, agreement, contract or instrument to which it is a party or by which it
is bound.

8.        We express no opinion on the effectiveness of any service of process
made other than in accordance with applicable law.

9.        We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Bank is located which
may limit the rate of interest that such Bank may charge or collect.

10.       As to various provisions in the Credit Documents that grant the
Administrative Agent or the Banks certain rights to make determinations or take
actions in their discretion, we assume that such discretion will be exercised in
good faith and in a commercially reasonable manner.

The foregoing opinion is limited to the laws of the State of New York, the
federal laws of the United States of America and, with respect to paragraph 1
through paragraph 3 above only, the General Corporation Law of the State of
Delaware.

3

--------------------------------------------------------------------------------



This opinion is delivered to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person without our prior written consent.

Very truly yours,

4

--------------------------------------------------------------------------------



EXHIBIT G

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of _________, 200_ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”) and H.J. HEINZ COMPANY (the “Company”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Three-Year Credit Agreement dated as of April 29, 2009 among H.J. Heinz
Company, H.J. Heinz Finance Company, the Assignor and the other Banks party
thereto, as Banks and the Administrative Agent, (as amended from time to time,
the “Credit Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers in an aggregate Dollar Amount at any time
outstanding not to exceed $__________;

WHEREAS, Committed Loans made to the Borrowers by the Assignor under the Credit
Agreement in the aggregate Dollar Amount of $__________ are outstanding at the
date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in a Dollar Amount equal to $__________ (the “Assigned
Amount”), together with a corresponding portion of its outstanding Committed
Loans, and the Assignee proposes to accept assignment of such rights and assume
the corresponding obligations from the Assignor on such terms;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

Section 1.01.  Definitions.  All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

Section 1.02.  Assignment.   The Assignor hereby assigns and sells to the
Assignee all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, and the Assignee hereby accepts such assignment
from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount, including the purchase
from the Assignor of the corresponding portion of the principal amount of the
Committed Loans made by the Assignor outstanding at the date hereof.  Upon the
execution and delivery hereof by the Assignor, the Assignee, the Administrative
Agent [and the Company], the payment of the amounts specified in Section 3
required to be paid on the date hereof and notice of the foregoing to the
Administrative Agent, (i) the Assignee shall, as of the date hereof, succeed to
the rights and be obligated to perform the obligations of a Bank under the
Credit Agreement with a Commitment in an amount equal to the Assigned Amount,
and (ii) the Commitment of the Assignor shall, as of the date hereof, be reduced
by a like amount and the Assignor released from its obligations under the Credit
Agreement to the extent such obligations have been assumed by the Assignee.  The
assignment provided for herein shall be without recourse to the Assignor.

--------------------------------------------------------------------------------



Section 1.03.  Payments.   As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in Federal funds the amount heretofore agreed between them. It is
understood that commitment fees in respect of the Assigned Amount accrued to the
date hereof are for the account of the Assignor and such fees accruing from and
including the date hereof are for the account of the Assignee.  Each of the
Assignor and the Assignee hereby agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and shall promptly pay the same to such other party.

Section 1.04.  Consent.  This Agreement is conditioned upon the consent of the
Administrative Agent [and the Company] pursuant to Section 9.06(c) of the Credit
Agreement.  The execution of this Agreement is evidence of such consent.

Section 1.05.  Non-reliance on Assignor.  The Assignor makes no representation
or warranty in connection with, and shall have no responsibility with respect
to, the solvency, financial condition, or statements of the Borrowers, or the
validity and enforceability of the obligations of the Borrowers in respect of
the Credit Agreement or any Note.  The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrowers.

Section 1.06.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

Section 1.07.  Counterparts.   This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

  [ASSIGNOR]     By:  

Title:



  [ASSIGNEE]     By:  

Title:



  JPMORGAN CHASE BANK, N.A., as Administrative Agent     By:  

Title:



  [H.J. HEINZ COMPANY     By:  

Title:]

 

3

--------------------------------------------------------------------------------



EXHIBIT H

MANDATORY COSTS RATE

1.      The Mandatory Cost is an addition to the interest rate to compensate
Banks for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

2.      On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the "Additional Cost Rate") for each Bank, in accordance with the
paragraphs set out below.  The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Banks' Additional Cost Rates
(weighted in proportion to the percentage participation of each Bank in the
relevant Loan) and will be expressed as a percentage rate per annum.

3.      The Additional Cost Rate for any Bank lending from a facility office in
a Participating Member State will be the percentage notified by that Bank to the
Administrative Agent.  This percentage will be certified by that Bank in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Bank's participation in all Loans made
from that facility office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that facility office.

4.      The Additional Cost Rate for any Bank lending from a facility office in
the United Kingdom will be calculated by the Administrative Agent as follows:

(a)                in relation to a sterling Loan:

GRAPHIC [equation1.jpg]

 per cent. per annum

(b)                in relation to a Loan in any currency other than sterling:

GRAPHIC [equation2.jpg]

 per cent. per annum.

Where:

A         is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Bank is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

--------------------------------------------------------------------------------



B         is the percentage rate of interest (excluding the Applicable Margin
and the Mandatory Cost and, if applicable, the additional rate of interest
specified in Section 2.07(c)) payable for the relevant Interest Period on the
Euro-Currency Loan.

C         is the percentage (if any) of Eligible Liabilities which that Bank is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

D         is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E         is designed to compensate Banks for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Reference Banks to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

5.      For the purposes of this Exhibit:

(a)                "Eligible Liabilities" and "Special Deposits" have the
meanings given to them from time to time under or pursuant to the Bank of
England Act 1998 or (as may be appropriate) by the Bank of England;

(b)                "Fees Rules" means the rules on periodic fees contained in
the FSA Supervision Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;

(c)                "Fee Tariffs" means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate); and

(d)                "Tariff Base" has the meaning given to it in, and will be
calculated in accordance with, the Fees Rules.

2

--------------------------------------------------------------------------------



6.      In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e. 5 per cent. will be included in the formula as
5 and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

7.      If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.      Each Bank shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate.  In particular,
but without limitation, each Bank shall supply the following information on or
prior to the date on which it becomes a Bank:

(e)                the jurisdiction of its facility office; and

(f)                any other information that the Administrative Agent may
reasonably require for such purpose.

Each Bank shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.      The percentages of each Bank for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Bank
notifies the Administrative Agent to the contrary, each Bank's obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a facility office in
the same jurisdiction as its facility office.

10.     The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Bank and shall be entitled to assume that the information provided by any
Bank or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.  

3

--------------------------------------------------------------------------------



11.     The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Banks on the basis of the
Additional Cost Rate for each Bank based on the information provided by each
Bank and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.     Any determination by the Administrative Agent pursuant to this Exhibit
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Bank shall, in the absence of manifest error, be conclusive
and binding on all parties to this agreement.

13.     The Administrative Agent may from time to time, after consultation with
the Company and the Banks, determine and notify to all Parties any amendments
which are required to be made to this Exhibit in order to comply with any change
in law, regulation or any requirements from time to time imposed by the Bank of
England, the Financial Services Authority or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all parties to this agreement.

4















